FIRST AMENDED AND RESTATED LOAN AGREEMENT

THIS FIRST AMENDED AND RESTATED LOAN AGREEMENT (“Agreement”) is entered into as
of August 31, 2009 by and between FIRST NATIONAL BANK OF OMAHA, N.A., a national
banking association (“First National”) as a Lender, Administrative Agent and
Collateral Agent for the Lenders, as a Lender, Bank Midwest, N.A., a national
banking association (“Bank Midwest”) as a Lender, Crawford County Trust &
Savings, a State banking association (“Crawford County”) as a Lender, Quad City
Bank & Trust Co., a State banking association (“Quad City”) as a Lender, and the
other Lenders a party hereto from time to time, and SUMMIT HOTEL PROPERTIES, LLC
(“Summit Hotel”), a South Dakota limited liability company and SUMMIT
HOSPITALITY V, LLC (“Summit Hospitality”), a South Dakota limited liability
company. First National, Bank Midwest, Crawford County, Quad City and the other
lenders a party hereto from time to time may be hereinafter collectively
referred to as the “Lenders” and individually as a “Lender”. Summit Hotel and
Summit Hospitality may be collectively referred to hereinafter as the
“Borrowers” and individually as a “Borrower”. The Administrative Agent and the
Collateral Agent for the Lenders may be hereinafter collectively referred to as
the “Agent”.

WHEREAS, the Borrowers, the Agent, and certain of the Lenders are parties to a
Loan Agreement, dated as of June 24, 2005, as amended (as so amended and as in
effect prior to the date hereof, the “Current Credit Agreement”), pursuant to
which the Lenders party thereto have made loans available to the Borrowers;

WHEREAS, the Borrowers have requested that the Current Credit Agreement be
amended and restated on the terms and conditions set forth herein;

WHEREAS, it is intended that the indebtedness of the Borrowers under this
Agreement be a continuation of the indebtedness of the Borrowers under the
Current Credit Agreement; and

WHEREAS, under the terms and conditions of and subject to the limitations
contained in this Agreement, Lenders have approved financial accommodations in
the maximum principal amount of the lesser of (i) the aggregate Commitments from
Lenders or (ii) $35,000,000.00. The Loans will consist of Pool One Loans and
Pool Two Loans as provided for in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

ARTICLE I
Loans

1.1. Definitions. Certain capitalized terms not otherwise defined in the body of
this Agreement shall have the meanings given to such terms in Exhibit A attached
hereto and incorporated herein by reference.

1.2. Loans. Subject to the terms of this Agreement and the maximum amount
available under the Pool One Loan Formula for Pool One Advances and Pool Two
Loan Formula for Pool Two Loans, Lenders severally agree to lend Borrowers, from
time to time until the termination hereof, such sums as a Borrower may request,
but which shall not exceed in the aggregate principal amount at any time
outstanding the lesser of (i) the aggregate Commitments from Lenders, and
(ii) Thirty-Five Million and No/100 Dollars ($35,000,000.00). In no event shall
the outstanding principal amount of the Loans exceed the aggregate Commitments
from Lenders. The Loans will consist of Pool One Loans and Pool Two Loans. In
addition, the aggregate Commitments will be reduced by the outstanding principal
amount of Loans extended under the Current Loan Agreement.

1.3. Pool One Loans. Subject to the terms of this Agreement, the maximum amount
available under the Pool One Loan Formula and the aggregate Commitments, Lenders
severally agree to lend Borrowers, from time to time until the termination
hereof, such sums as a Borrower may request under a Notice of Borrowing for a
Pool One Loan. In no event shall a Pool One Advance exceed the Pool One Loan
Formula or the aggregate Commitments from Lenders then available for borrowing.
Subject to the conditions and limitations set forth in this Agreement, Pool One
Advances will be made to the Borrowers, from time to time during the period
commencing on the date hereof to, but not including, the Termination Date,
unless renewed by written agreement between Lenders and Borrowers. In addition
to the foregoing, availability for Pool One Advances shall be deemed to
automatically terminate if the occurrence of an Event of Default (as defined
under Article VI hereof) causes the Loans to become immediately due and payable.
Each Pool One Advance made by Lenders shall be evidenced by a Pool One Note,
which along with this Agreement, the Pool Two Notes, Security Agreements, the
Amended and Restated Security Agreements, Mortgages and/or any other loan
document executed in connection with the Loans, and all modifications,
amendments, restatements and replacements thereof, shall be hereinafter
collectively referred to as the “Loan Documents”.

1.4. Pool Two Loans. Subject to the terms of this Agreement, the maximum amount
available under the Pool Two Loan Formula, the aggregate Commitments and the
satisfaction of the Conversion Requirements, a Borrower may request from Lenders
Pool Two Loans as initial loans under this Agreement or as the conversion of a
Pool One Loan to a Pool Two Loan on or before the maturity date of a Pool One
Loan. Subject to the conditions and limitations set forth in this Agreement,
Pool Two Loans will be made to the Borrowers severally by Lenders, from time to
time during the period commencing on the date hereof to, but not including, the
Termination Date, unless renewed by written agreement between Lenders and
Borrowers. In addition to the foregoing, the obligation of Lenders to make Pool
Two Loans shall be deemed to automatically terminate if the occurrence of an
Event of Default causes the Loans to become immediately due and payable. Each
Pool Two Loan made by Lenders shall be evidenced by a Pool Two Note. A Borrower
may only convert a Pool One Loan to a Pool Two Loan and Lenders will only make
Pool Two Loans to the requesting Borrower as original loans if all of the
following requirements and conditions are met (the “Conversion Requirements”):

(a) The principal amount of a Pool Two Loan increased to the nearest multiple of
$100,000.00 shall not exceed sixty-five percent (65%) of the lesser of (i) the
Appraised Value of the Hotel acquired with the proceeds of the Pool One Loan
being converted to the Pool Two Loan or the Hotel securing the Pool Two Loan if
the Pool Two Loan is an initial loan under this Agreement and (ii) the Project
Costs of the Hotel acquired with the proceeds of the Pool One Loan being
converted to the Pool Two Loan or the Project Costs of the Hotel securing the
Pool Two Loan if the Pool Two Loan is an initial loan under this Agreement,
provided, however, that notwithstanding the foregoing, without the prior written
consent of the Required Lenders, the amount of a Pool Two Loan shall not exceed
one hundred twenty percent (120%) of the purchase price of the Hotel acquired
with such Pool One Advance being converted to a Pool Two Loan or the Hotel
securing the Pool Two Loan if the Pool Two Loan is an initial loan under this
Agreement. Notwithstanding the foregoing, only with respect to a Hotel to which
the applicable Borrower will make major capital expenditures due to major
renovations (a major renovation being an expenditure of $3,500 or more on each
room of such Hotel for renovations within the 36 month period prior to the date
of determination or the 6 month period thereafter) of such Hotel (a “Renovated
Hotel”) and which has either secured a Pool Two Loan which has been outstanding
for one year or the acquisition of which was financed by a Pool One Loan which
has been outstanding for at least one year, (i) a Borrower may refinance the
original Pool Two Loan secured with such Renovated Hotel only in the maximum
principal amount increased to the nearest multiple of $100,000.00 equal to or
less than sixty-five percent (65%) of the Appraised Value of such Renovated
Hotel, and (ii) if a Borrower desires to refinance the Pool One Loan which
financed the acquisition of a Renovated Hotel with a Pool Two Loan, then the
principal amount of such Pool Two Loan increased to the nearest multiple of
$100,000.00 must be equal to or less than sixty-five percent (65%) of the
Appraised Value of such Renovated Hotel. However, the foregoing one (1) year
waiting requirement with respect to a Renovated Hotel being converted to a Pool
Two Loan will not apply if the Renovated Hotel has been owned by the applicable
Borrower in excess of three (3) years; provided, that the maximum principal
amount of the Pool Two Loan secured by such Renovated Hotel may not exceed
sixty-five percent (65%) of the Appraised Value of such Renovated Hotel. The
foregoing is referred to in the Agreement as the “Pool Two Loan Formula”.

(b) The Hotel acquired with the proceeds of the Pool One Loan being converted to
the Pool Two Loan or the Hotel securing the Pool Two Loan individually must have
a Debt Service Coverage Ratio, based on a trailing twelve (12) month cash flow
of such Hotel, of not less than 1.25;

(c) No Event of Default has occurred and is continuing;

(d) Sufficient Commitments are available to fund the Pool Two Loan if the Pool
Two Loan is an initial loan and not a refinance of a Pool One Loan; and

(e) Borrowers are in compliance with the financial covenants set forth below,
both before and after conversion of the Pool One Loan to a Pool Two Loan or the
making of the Pool Two Loan as an initial loan under this Agreement, all as
evidenced and detailed by a Pool Two Certificate substantially in the form
contained in Schedule 1.8 attached hereto and incorporated herein by reference,
which Borrowers shall deliver to the Agent as part of a request for a Pool Two
Loan.

1.5. Notes. To evidence Pool One Loans, the applicable Borrower shall execute
and deliver to Agent Pool One Notes payable to Lenders substantially in the form
of the Pool One Note attached hereto as Exhibit B and incorporated herein by
reference. Each Pool One Note shall mature and be due and payable in full in two
(2) years after the date of such Pool One Note. To evidence Pool Two Loans, the
applicable Borrower shall execute and deliver to Agent Pool Two Notes payable to
Lenders substantially in the form of the Pool Two Note attached hereto as
Exhibit C and incorporated herein by reference. Each Pool Two Note shall mature
and be due and payable in full in five (5) years after the date of such Pool Two
Note. The Agent is authorized to record in a manner satisfactory to the Agent,
appropriate notations evidencing the date and amount of each Pool One Loan and
each Pool Two Loan, the interest rate applicable thereto, the date and amount of
each payment, and the interest of each Lender therein, which recording shall
constitute prime facie evidence of the accuracy of the information recorded;
provided, however, that the failure to make such recordings shall not affect the
obligations of Borrowers under the Loans or this Agreement or affect the
validity of any Loan.

1.6. Repayment. The Loans shall be repaid as follows:

(a) Pool One Loans. Each Pool One Note shall be payable interest only, with
accrued interest paid monthly in arrears. The outstanding principal balance
together with accrued and unpaid interest shall be due and payable in full on
the second anniversary date of such Pool One Note.

(b) Pool Two Loans. The principal and interest balance of each Pool Two Note
shall be payable in fifty-nine (59) equal monthly installments, with the amount
of such monthly installments calculated on a twenty (20) year amortization
schedule and the interest rate in effect on the date of funding of such Pool Two
Note, with the outstanding principal balance together with accrued and unpaid
interest due and payable in full on the fifth anniversary date of such Pool Two
Note.

All payments due under this Agreement and the other Loan Documents shall be made
in immediately available funds to the Agent at its office described in the
notice provision of this Agreement unless the Agent gives notice to the
contrary. Payments so received at or before 1:00 p.m. Omaha, Nebraska time on
any Business Day shall be deemed to have been received by the Agent on that
Business Day. Payments received after 1:00 p.m. Omaha, Nebraska time on any
Business Day shall be deemed to have been received on the next Business Day, and
interest, if payable in respect of such payment, shall accrue thereon until such
next Business Day. The Agent shall remit to each Lender its Percentage of all
payments of principal and interest received by the Agent no later than the next
Business Day after the Agent is deemed to have received such payment.

1.7. Interest.

(a) The principal balance of each Pool One Note shall bear interest at a
variable per annum rate equal to the greater of (i) the LIBOR Rate plus four
percent (4%), fixed for interest periods of ninety (90) days, or (ii) five and
one half percent (51/2%). In no event will Pool One Notes bear interest at a per
annum rate less than five and one half percent (51/2%).

(b) The principal balance of each Pool Two Note shall bear interest at a per
annum rate equal to the greater of (i) the LIBOR Rate plus four percent (4%),
fixed for interest periods of ninety (90) days, or (ii) five and one quarter
percent (51/4%). In no event will Pool Two Notes bear interest at a per annum
rate less than five and one quarter percent (51/4%).

Interest on the Loans shall be calculated on the number of days outstanding
based upon a year consisting of three hundred and sixty (360) days. The LIBOR
Rate shall initially be set on the first Business Day on the calendar month of
the applicable note, and shall adjust 90 days thereafter to the LIBOR Rate in
effect on the first Business Day of the month in which the such 90th day falls.
If the Loan is made on any day other than the first Business Day of a month, the
initial LIBOR Rate to be in effect until adjustment as provided for above month
shall be that 90 day LIBOR rate in effect on the first Business Day of the month
of in which the Loan is made. The interest rate charged on any Pool One Notes
and Pool Two Notes outstanding under the Current Loan Agreement is hereby
amended to the applicable rate provided for in this Section.

All Loans shall bear interest after their maturity date, whether by acceleration
or otherwise, at the variable per annum rate of four percent (4%) in excess of
the interest rate determined above, but not to exceed the maximum rate allowed
by law.

1.8. Notice of Borrowing/Disbursements. A Borrower may request a Pool One
Advance or a Pool Two Loan by delivering a notice (a “Notice of Borrowing”) to
the Agent not less than thirty (30) Business Days prior to the date of funding
of such Pool One Advance or Pool Two Loan. Each Notice of Borrowing shall
specify the requested date of such Pool One Advance or Pool Two Loan (which
shall be a Business Day), and the amount of such requested Pool One Advance or
Pool Two Loan. In addition, with each Notice of Borrowing, with respect to a
Pool One Advance, the applicable Borrower will complete and deliver to the Agent
a Pool One Certificate for the Hotel securing such Pool One Advance, and the
Franchise and address of the Hotel securing such Pool One Advance, and, with
respect to a Notice of Borrowing for a Pool Two Loan, a completed Pool Two
Certificate for the Hotel securing such Pool Two Loan, and the Franchise and
address of the Hotel securing such Pool Two Loan. Each Borrower agrees that the
Agent may rely and act upon any Notice of Borrowing Agent receives from an
individual who the Agent, absent gross negligence or willful misconduct,
believes to be a representative of a Borrower. The Agent will provide the
Lenders each Notice of Borrowing received by the Agent.

The Lenders shall, before 1:00 p.m. central time on the date of funding of such
Pool One Advance or Pool Two Loan, make available to the Agent at the Agent’s
address referred to in this Agreement for notices in same day funds, such
Lenders’ Percentage of such Pool One Advance or Pool Two Loan. After the Agent’s
receipt of such funds, the Agent will make such funds available to the
applicable Borrower as provided for in this Agreement. Notwithstanding the
foregoing, unless the Agent shall have received notice from a Lender prior to
the date of funding of any Pool One Advance or Pool Two Loan that such Lender
will not make available to the Agent such Lender’s Percentage of such Pool One
Advance or Pool Two Loan, the Agent may assume that each Lender has made such
Percentage available to the Agent on the date of funding of such Pool One
Advance or Pool Two Loan in accordance with the first sentence of this
paragraph, and the Agent may, in reliance upon such assumption, make available
to the applicable Borrower on such date a corresponding amount. If and to the
extent a Lender shall not have so made such funds available to the Agent (a
“Funding Default”), such Lender agrees to repay to the Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the applicable Borrower until the date
such amount is repaid to the Agent, at the customary rate reasonably set by the
Agent for the correction of errors among banks. If such Lender shall repay to
the Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Percentage in such Pool One Advance or Pool Two Loan, as the case may
be, for purposes of this Agreement. Once a Funding Default has occurred, then
the Agent shall no longer have the discretion under this Section to make funds
available to the applicable Borrower on the assumption that the Lenders will
make the corresponding funds available to the Agent. In no event shall the Agent
be obligated to advance funds to the Borrowers (and in no event shall any other
Lender have any liability to the Borrowers) if a Defaulting Lender fails to
advance its share of such funds to the Agent in accordance with the requirements
of this Section.

The Agent will deposit the proceeds of any Pool One Advance or Pool Two Loan to
the requesting Borrower’s designated deposit account maintained at First
National.

1.9. Conditions to Advances. In addition to the conditions precedent set forth
in Article VII below, each request for a Loan shall be deemed to constitute a
representation by the Borrowers at the time of the request that no Event of
Default (as defined in Article VI hereof) exists or is imminent and that the
representations and warranties of the Borrowers contained in this Agreement and
the other Loan Documents are true in all material respects on or as of the date
of such request for a Loan.

1.10. Purpose. Borrowers will use the Pool One Advances to finance the
requesting Borrower’s Hotels. Borrowers will use the Pool Two Loans to refinance
Pool One Advances at or prior to the maturity of such Pool One Advances and to
refinance debt on existing Hotels.

1.11. Minimum Amounts. Each Pool One Advance and Pool Two Loan shall be in a
minimum aggregate principal amount of $100,000.00 and integral multiples of
$100,000.00 in excess thereof, subject to the maximum amount available for
borrowing on Loans as provided for in this Agreement, increased to the nearest
$100,000.00 multiple.

1.12. Fees. In consideration for Lenders making the Loans available to
Borrowers, Borrowers will jointly and severally pay to the Agent for the pro
rata account of Lenders (i) a commitment fee equal to ten (10) basis points of
the aggregate Commitments of the Lenders payable in full at the closing of this
Agreement. In addition, Borrowers will jointly and severally pay the Agent for
the pro rata account of Lenders an unused fee on the unused Commitments
available during the period of determination in the amount of .15% per annum,
payable quarterly, in arrears. The foregoing fees shall be shared by Lenders pro
rata based upon the amount of each Lender’s Commitment and the date such
Commitment becomes available to Borrowers bears to the remaining term to the
Termination Date. In addition, Borrowers will jointly and severally pay the
Agent for the account only of the Agent an annual agency fee equal to twelve and
one half (121/2) basis points of the aggregate Commitments of the Lenders
payable at the closing of this Agreement and on the first anniversary date of
this Agreement.

Additional commitment fees and agency fees which arise due to an increase in a
Lender’s Commitment or the adding of a Lender and such added Lender’s Commitment
shall also be due at the time such increased Commitment or additional Commitment
becomes available to Borrowers for borrowing and shall be prorated based on the
amount of the Commitment added by such Lender and the number of days remaining
until the Termination Date.

ARTICLE II
Collateral; Reserves

Payment of Borrowers’ obligations hereunder, under the Loans and under the Loan
Documents shall be secured and/or supported by the following (hereinafter
collectively referred to as the “Collateral”) until all such obligations are
fully and finally paid and performed in full:

2.1. Personal Property. The Loans made pursuant to this Agreement and all other
indebtedness arising hereunder or in connection herewith shall be collateralized
and supported by a security interest, and each Borrower hereby grants to the
Agent, a security interest in all of each Borrower’s respective assets
associated with or located at a Hotel encumbered with a mortgage or deed of
trust to secure the Loans, including, but not limited to, each Borrower’s goods,
equipment and inventory, now owned as well as any and all thereof that may
hereafter be acquired by such Borrower, and in and to all cash and non-cash
proceeds (including, without limitation, insurance proceeds), accessions,
accessories and products thereof, and all of such Borrower’s accounts
receivable, general intangibles, payment intangibles, software, chattel paper
(whether tangible or electronic), deposit accounts, documents, investment
property and instruments now owned or hereafter arising or acquired and all cash
and non-cash proceeds thereof. Such security interest shall be further evidenced
by a security agreement specific to the applicable Borrower’s assets located at
the applicable Hotel in form and substance acceptable in all respects to the
Agent (the “Security Agreement”). Each Borrower further agrees to authenticate
to the Agent and hereby authorizes the Agent to file in all filing offices the
Agent deems necessary, appropriate or desirable such financing statements,
continuations, assignments or other instruments as may be requested by the Agent
at any time and from time to time in order for the Agent to perfect the security
interest in the aforementioned Collateral. Borrowers will each execute in favor
of and deliver to the Agent a First Amended and Restated Security Agreement
which will amend and restate any Security Agreement executed in connection with
the Current Loan Agreement.

2.2. Real Property. Contemporaneously with the issuance of a Pool One Note
evidencing a Pool One Advance or a Pool Two Note, the applicable Borrower will
grant and execute in favor of the Agent a first priority deed of trust or
mortgage and assignment of rents and leases on the Hotel acquired with the Pool
One Advance or financed or refinanced with the Pool Two Note, with such deed of
trust or mortgage in form and substance acceptable to the Agent. Thereafter,
such deed of trust or mortgage and assignment of rents and leases shall secure
all the Loans.

2.3. Other Documents. Borrowers agree to furnish such information and to execute
such other documents or undertake any other acts as may be reasonably necessary
to attach, perfect and maintain the security interests and assignments
contemplated by this Agreement, or as otherwise reasonably requested by the
Agent from time to time.

2.4. Maintenance and Capital Expenditure Reserve. For each Reserve Hotel, each
month the applicable Borrower which owns such Hotel will deposit, in a deposit
account maintained with the Agent, an amount not less than three percent (3%) of
the gross revenues for such Hotel for the prior month to be maintained as a cash
reserve for maintenance and capital expenditures (the “Maintenance and Capital
Expenditure Reserve”). Borrowers hereby grant the Agent a security interest in
the Maintenance and Capital Expenditure Reserve and will execute such documents
required by the Agent to create, grant, attach and perfect the Agent’s Lien on
such Maintenance and Capital Expenditures Reserve. Borrowers will submit
requests for reimbursement or invoices for payment of capital expenditures for
Reserve Hotels, and the Agent will not unreasonably deny such requests.
Borrowers will be reimbursed from Maintenance and Capital Expenditure Reserve
funds within ten (10) days of request.

ARTICLE III
Representations and Warranties

Each Borrower represents and warrants to Lenders (which representations and
warranties will survive the delivery of the Notes and shall continue so long as
any sums remain outstanding under the Loans, this Agreement or any other Loan
Document or Lenders have any Commitments remaining) as follows:

3.1. Standing. Each Borrower is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of South
Dakota. Each Borrower is duly qualified and is in good standing in every other
jurisdiction where such qualification and good standing is required in order to
conduct business in such jurisdiction. Each Borrower has the power and authority
to own its property and to carry on its business.

3.2. Authority. Each Borrower has the full power and authority to execute and
deliver this Agreement and the other Loan Documents, and the same constitute the
binding and enforceable obligations of Borrowers in accordance with their terms.
No consent or approval of the members or manager of either Borrower or any other
Person, creditor, governmental department, agency or body are required as a
condition to the effectiveness and validity of the Loan Documents. The execution
of and performance by each Borrower of its obligations under the Loan Documents
to which it is a party has been duly authorized by all appropriate and required
limited liability company proceedings and action and will not violate, conflict
with or contravene any provisions (i) of law or any regulation, order, writ,
judgment, injunction, decree, permit, or license applicable to such Borrower or
any of such Borrower’s property, or (ii) of such Borrower’s Articles of
Organization, Operating Agreement or any members’ agreement or other governing
or organizational agreement of such Borrower or such Borrower’s members.

3.3. Litigation. There are no actions, suits, arbitration proceedings or other
proceedings of any nature pending or, to the knowledge of either Borrower,
threatened, or any basis therefor, against or affecting either Borrower or any
Collateral at law or in equity, in any court or before any governmental
department or agency or arbitrator or arbitration panel, which may result in a
Material Adverse Effect.

3.4. Conflicting Agreements. There are no provisions of any existing mortgage,
indenture, deed of trust, trust deed, lease, contract or agreement of any nature
binding on either Borrower or affecting the Collateral or either Borrower’s
other property, which would conflict with or in any way prevent the execution,
delivery, or performance of the terms of this Agreement and/or the Loan
Documents. Neither Borrower is in default in any respect in the performance,
observance or fulfillment of any obligation, covenant or condition contained in
any agreement or instrument to which it is a party.

3.5. Title and Liens. Each Borrower has good, valid and marketable title of
record to its real, mixed and personal property (including, without limitation,
the property constituting Collateral), all of which is owned free and clear of
all mortgages, Liens, pledges, charges, attachments and other security interests
and encumbrances of any nature, except for the Permitted Liens or as otherwise
provided for in this Agreement or disclosed to and approved by Lenders in
writing. In respect of leased property, the applicable Borrower has valid and
enforceable leasehold interests therein.

3.6. Taxes. Each Borrower has filed all federal, state, local, and other tax and
similar returns and has paid or provided for the payment of all taxes
assessments and other governmental charges due thereunder through the date of
this Agreement, including without limitation, all withholding, FICA and
franchise taxes. No claims or Liens for unpaid taxes which are due have been
asserted, claimed or threatened against either Borrower.

3.7. Financial Statements. Borrowers’ audited financial statements dated as of
December 31, 2008 and internally-prepared interim financial statement dated
June 30, 2009, copies of which have been furnished to Lenders, are complete and
correct and fairly and accurately present the financial condition of each
Borrower as of such date and the results of operations for the period covered by
such statements. Since June 30, 2009, there has been no Material Adverse Effect
or change with respect to either Borrower. Neither Borrower has any material
liabilities, direct or contingent, except those disclosed in the foregoing
financial statements or as otherwise disclosed to Lenders in writing. No
information, exhibit or report furnished by either Borrower to Lenders or the
Agent in connection with the Loans, this Agreement or any other Loan Document
contains any material misstatement of fact or omits to state a material fact or
any fact necessary to make the statement contained therein incomplete or not
materially misleading.

3.8. Other. All statements by either Borrower contained in any certificate,
statement, document or other instrument or writing delivered by or on behalf of
either Borrower at any time pursuant to this Agreement or the other Loan
Documents shall constitute representations and warranties made by Borrowers
hereunder. No representation or warranty of either Borrower contained in this
Agreement or any other Loan Document, and no statement contained in any
certificate, schedule, list, financial statement or other instrument furnished
to Lenders or the Agent by or on behalf of Borrowers contains, or will contain,
any untrue statement of a material fact, or omits, or will omit, to state a
material fact necessary to make the statements contained herein or therein not
misleading. To the best of each Borrower’s knowledge, all information material
to the transactions contemplated in this Agreement has been expressly disclosed
to Lenders in writing.

3.9. Regulation U. No part of the proceeds of the Loans will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or to reduce or retire any
indebtedness incurred for any such purpose. If requested by the Agent, Borrowers
will furnish to the Agent a statement in conformity with the requirements of
Federal Reserve Form U-1 referred to in Regulation U to the foregoing effect.

3.10 ERISA.

(a) Definitions. The following terms shall have the following definitions:

(1) “Consolidated Entity” shall mean any corporation or other entity which owns
at least 50% of the voting or control rights or interest or other ownership
interest in either Borrower directly or indirectly in any manner, or in which at
least 50% of the voting stock or other ownership interest in such corporation or
other entity is owned by either Borrower directly or indirectly in any manner.
If Borrowers have no Consolidated Entities, the provisions of this Agreement
relating to Consolidated Entities shall be inapplicable without affecting the
applicability of such provisions to Borrowers alone.

(2) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(3) “Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

(4) “Pension Event” shall mean, with respect to any Pension Plan, the occurrence
of: (i) any prohibited transaction described in Section 406 of ERISA or in
Section 4975 of the Internal Revenue Code; (ii) any Reportable Event; (iii) any
complete or partial withdrawal, or proposed complete or partial withdrawal, of
Borrowers or any Consolidated Entity from such Pension Plan; (iv) any complete
or partial termination, or proposed complete or partial termination, of such
Pension Plan; or (v) any accumulated funding deficiency (whether or not waived),
as defined in Section 302 of ERISA or in Section 412 of the Internal Revenue
Code.

(5) “Pension Plan” shall mean any pension plan, as defined in Section 3(2) of
ERISA, which is a multi-employer plan or a single employer plan, as defined in
Section 4001 of ERISA, and subject to Title IV of ERISA and which is (i) a plan
maintained by either Borrower or any Consolidated Entity for employees or former
employees of either Borrower or of any Consolidated Entity, (ii) a plan to which
either Borrower or any Consolidated Entity contributes or is required to
contribute, (iii) a plan to which either Borrower or any Consolidated Entity was
required to make contributions at any time during the five (5) calendar years
preceding the date of this Agreement or (iv) any other plan with respect to
which either Borrower or any Consolidated Entity has incurred or may incur
liability, including, without limitation, contingent liability, under Title IV
of ERISA either to such plan or to the Pension Benefit Guaranty Corporation. For
purposes of the definitions of the terms “Pension Event” and “Pension Plan”,
each Borrower shall include any trade or business (whether or not incorporated)
which, together with such Borrower or any Consolidated Entity, is deemed to be a
single employer within the meaning of Section 4001(b)(1) of ERISA.

(6) “Reportable Event” shall mean any event described in Section 4043(b) of
ERISA or in regulations issued thereunder with regard to a Pension Plan.

(b) ERISA Representations and Warranties. Each Borrower represents and warrants
to Lenders that:

(1) No Pension Plan has been terminated, or partially terminated, or is
insolvent, or in reorganization, nor have any proceedings been instituted to
terminate or reorganize any Pension Plan;

(2) Neither Borrower nor any Consolidated Entity has withdrawn from any Pension
Plan in a complete or partial withdrawal, nor has a condition occurred which, if
continued, would result in a complete or partial withdrawal;

(3) Neither Borrower nor any Consolidated Entity has incurred any withdrawal
liability, including, without limitation, contingent withdrawal liability, to
any Pension Plan, pursuant to Title IV of ERISA;

(4) Neither Borrower nor any Consolidated Entity has incurred any liability to
the Pension Benefit Guaranty Corporation other than for required insurance
premiums which have been paid when due;

(5) No Reportable Event has occurred with regard to a Pension Plan;

(6) No Pension Plan or other “employee pension benefit plan”, as defined in
Section 3(2) of ERISA, to which either Borrower or any Consolidated Entity is a
party has an accumulated funding deficiency (whether or not waived), as defined
in Section 302 of ERISA or Section 412 of the Internal Revenue Code;

(7) The present value of all benefits vested under any such Pension Plan does
not exceed the value of the assets of such Pension Plan allocable to such vested
benefits;

(8) Each Pension Plan and each other employee benefit plan as defined in
Section 3(2) of ERISA, to which either Borrower or any Consolidated Entity is a
party has received a favorable determination by the Internal Revenue Service
with respect to qualification under Section 401(a) of the Internal Revenue Code;

(9) Each Pension Plan and each other employee benefit plan as defined in
Section 3(2) of ERISA, to which either Borrower or any Consolidated Entity is a
party is in substantial compliance with ERISA, and no such plan or any
administrator, trustee or fiduciary thereof has engaged in a prohibited
transaction defined or described in Section 406 of ERISA or in Section 4975 of
the Internal Revenue Code; and

(10) Neither Borrower nor any Consolidated Entity has incurred any liability or
a trustee or trust established pursuant to Section 4049 of ERISA or to a trustee
appointed pursuant to Section 4042(b) or (c) of ERISA.

(c) ERISA Indemnity. In addition to any other transfer prohibitions set forth
herein and in the other Loan Documents, and not in limitation thereof, neither
Borrower shall assign, sell, pledge, encumber, transfer, hypothecate or
otherwise dispose of its interest or rights in this Agreement or in the
Collateral, or attempt to do any of the foregoing or suffer any of the
foregoing, nor shall any shareholder or member of either Borrower assign, sell,
pledge, encumber, transfer, hypothecate or otherwise dispose of any of its
rights or interest in such Borrower, attempt to do any of the foregoing or
suffer any of the foregoing, if such action would cause the Loans or the
exercise of any of Lenders’ rights in connection therewith, to constitute a
prohibited transaction under ERISA or the Internal Revenue Code or otherwise
result in Lenders being deemed in violation of any applicable provision of
ERISA. Borrowers jointly and severally agree to indemnify and hold Lenders free
and harmless from and against all loss, costs (including attorneys’ fees and
expenses), taxes, damages (including consequential damages), and expenses
Lenders may suffer by reason of the investigation, defense and settlement of
claims and in obtaining any prohibited transaction exemption under ERISA
necessary or desirable in the Agent’s sole judgment or by reason of a breach of
the foregoing prohibitions. The foregoing indemnification shall survive
repayment of the Loans.

3.11. Solvency. Each Borrower is and, after consummation of the transactions
contemplated by this Agreement will be, Solvent. “Solvent” shall mean that, as
of a particular date, (i) such Borrower is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business; (ii) such
Borrower is not engaged in a business or a transaction, and is not about to
engage in a business or a transaction, for which such Borrower’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Borrower is engaged, (iii) the
fair value of the property of such Borrower is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Borrower and (iv) the present fair salable value of the assets of such Borrower
is not less than the amount that will be required to pay the probable liability
of such Borrower on its debts as they become absolute and matured. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

3.12. Compliance With Law. The business and operations of the Borrowers comply
in all respects with all applicable federal, state, regional, county and local
laws, including without limitation statutes, rules, regulations and ordinances
relating to public health, safety or the environment or disposals to air, water,
land or groundwater, to the withdrawal or use of groundwater, to the use,
handling or disposal of polychlorinated biphenyls (PCBs), asbestos or urea
formaldehyde, to the treatment, storage, disposal or management of hazardous
substances (including, without limitation, petroleum, its derivatives,
by-products or other hydrocarbons), to exposure to toxic, hazardous, or other
controlled, prohibited or regulated substances, to the transportation, storage,
disposal, management or release of gaseous or liquid substances, and any
regulation, order, injunction, judgment, declaration, notice or demand issued
thereunder, except where the failure to so comply (individually or in the
aggregate) would not reasonably be expected to have a Material Adverse Effect.

ARTICLE IV
Financial and Affirmative Covenants

So long as this Agreement remains in effect, or as long as there is any
principal or interest due under the Loans and Lenders have any Commitments
remaining, unless the Required Lenders shall otherwise consent in writing,
Borrowers will:

4.1. Financial Covenants. Borrowers shall maintain and comply with the following
financial covenants:

(a). Debt Service Coverage Ratio. Each Borrower shall maintain at all times, on
a rolling four-quarter average (for each Borrower’s four most recent fiscal
quarters then ended), a Debt Service Coverage Ratio of not less than 1.50:1.00.
The first quarterly calculation and measurement of the Debt Service Coverage
Ratio shall be September, 2009.

(b). Liquidity Covenant. Borrowers shall establish and maintain at all times
while any Loan remains outstanding unencumbered cash balances in an amount not
less than $4,000,000.00 on a consolidated basis, reserving for, but not limited
to, the following: costs and expenses incurred in connection with capital
improvements, repairs, replacements and capital expenditures to Hotels.

(c). Total Debt. The aggregate Total Debt outstanding at any one time of
Borrowers, The Summit Group, Inc. and any other affiliates or subsidiaries of
The Summit Group, Inc. and either Borrower shall not exceed $450,000,000.00.

4.2. Books and Records; Inspections. Maintain proper books and records and
account for financial transactions in a manner consistent with the preparation
of the financial statements referenced is Section 3.7, and permit the Agent’s
officers and/or authorized representatives or accountants to visit and inspect
Borrowers’ respective properties, examine their books and records, conduct
audits of the Collateral and discuss their accounts and business with their
respective officers, accountants and auditors, all at reasonable times upon
reasonable notice. Borrowers will cooperate in arranging for such inspections
and audits. Without the prior written consent of the Required Lenders, neither
Borrower will change in any material way the accounting principles upon which
the financial statements referenced in Section 3.7 were prepared and based
except for changes made as a result of changes in or to generally accepted
accounting principles.

4.3. Financial Reporting. Deliver to the Agent financial information in such
form and detail and at such times as are satisfactory to the Agent, including,
without limitation:

(a) Each Borrower’s year end financial statements (to include, but not be
limited to, balance sheet, income statement, and net worth reconciliation, each
setting forth in comparative form figures for the preceding fiscal year of
Borrowers), audited by a certified public accounting firm selected and approved
by the Audit Committee of Summit Hotel as soon as available and in any event
within one hundred twenty (120) days after the end of each of Borrower’s
respective fiscal years;

(b) Each Borrower’s interim quarterly financial statements (to include its
unaudited balance sheet as of the end of each such period and the related
unaudited statements of income, and statement of changes in financial position
for such period and the portion of the fiscal year through such date, setting
forth in each case in comparative form the figures for the previous year) as
soon as available, but in any event within twenty (20) days after the end of
each quarter, signed and certified correct by the Chief Financial Officer or
equivalent of Borrowers (subject to normal year-end adjustments);

(c) a quarterly certificate of the chief financial officer of each Borrower
substantially in the form of Schedule 4.3(c) attached hereto and incorporated
herein by reference, (i) demonstrating compliance with the financial covenants
contained in Section 4.1 by calculation thereof as of the end of each such
fiscal period, (ii) stating that no Event of Default exists, or if any Event of
Default does exist, specifying the nature and extent thereof and what action
such Borrower proposes to take with respect thereto and (iii) certifying that
all of the representations and warranties made by such Borrower in this
Agreement and/or in any other Loan Document are true and correct in all material
respects on and as of such date as if made on and as of such date, within
twenty-five (25) days after the end of each quarter; and

(d) Such other financial information concerning Borrowers as the Agent may
require from time to time.

All financial statements required hereunder shall be complete and correct in all
respects and shall be prepared in reasonable detail (consistent with the
financial statements referred to in Subsection 3.7.) and applied consistently
throughout the periods reflected therein.

4.4. Payment of Debts, Taxes and Claims. Promptly pay and discharge prior to
delinquency all debts, accounts, liabilities, taxes, assessments and other
governmental charges or levies imposed upon, or due from, either Borrower, as
well as all claims of any kind (including claims for labor, materials and
supplies) which, if unpaid, might by law become a lien or charge upon any of a
Borrower’s property, except that nothing herein contained shall be interpreted
to require the payment of any such debt, account, liability, tax, assessment or
charge so long as its validity is being contested in good faith by appropriate
legal proceedings and against which, if requested by the Agent or required by
generally accepted accounting principles, reserves satisfactory to and deposited
with the Agent have been made therefor. Any such reserves will constitute
additional Collateral and Borrowers hereby grant the Agent a first priority
security interest in such reserves.

4.5. Insurance. Each Borrower will purchase, pay for in advance, and at all
times maintain insurance including but not limited to: (i) fire, windstorm and
other hazards, casualties and contingencies covered by the “all-risk” form of
insurance; (ii) public liability; (iii) workers’ compensation and (iv) property
damage as is customarily maintained by similar businesses and/or as the Agent
from time to time requires. In addition, if a Hotel is located in flood hazard
area, the applicable Borrower will obtain and maintain appropriate flood
insurance as is acceptable to the Agent. The amounts, limits, forms,
deductibles, contents and issuer of said policies shall be subject to the
Agent’s reasonable approval. The Agent, as Collateral Agent for Lenders, shall
be named as an additional insured as its interest shall appear and each of said
policies covering the Collateral shall contain a loss payable clause, and any
proceeds of such insurance in excess of $100,000.00 shall be either (in the
discretion of the Required Lenders) (i) payable to the Collateral Agent for
application to the Loans and any other sums owing under this Agreement or any
other Loan Document in a manner and priority to be determined by the Required
Lenders in their sole discretion or (ii) if consented to by the Required
Lenders, used for restoration or repair with such proceeds disbursed by the
Agent in accordance with procedures established by the Agent. All such insurance
shall provide for noncancellation without at least thirty (30) days prior
written notice to the Agent and shall contain provisions protecting the
Collateral Agent’s interests whether or not any acts by either Borrower or
others should result in loss of coverage under such policies. The originals,
certified copies or certificates of such policies, and renewals evidencing the
insurance required hereunder shall be delivered to the Agent, and such insurance
shall be maintained in full force and effect at all times during the period of
this Agreement and while any indebtedness under the Loans remains outstanding.

In the event either Borrower at any time or times hereafter shall fail to obtain
or maintain any of the policies of insurance required above or to pay any
premium in whole or in part relating thereto, then the Lenders, without waiving
or releasing any obligation or default by Borrowers hereunder, may at any time
or times thereafter (but shall be under no obligation to do so) obtain and
maintain such policies of insurance and pay such premium and take any other
action with respect thereto which the Required Lenders deem advisable. All sums
so disbursed by Lenders, including, without limitation, reasonable attorneys’
fees, court costs, expenses and other charges relating thereto, shall be part of
Borrowers’ obligations and indebtedness hereunder, secured by the Collateral and
payable jointly and severally by Borrowers to the Agent on demand. UNLESS
BORROWERS PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED UNDER THIS
AGREEMENT AND/OR ANY OTHER LOAN DOCUMENT, LENDERS MAY PURCHASE INSURANCE AT THE
BORROWERS’ JOINT AND SEVERAL EXPENSE TO PROTECT LENDERS’ INTEREST IN THE
COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT BORROWERS’ RESPECTIVE
INTERESTS. THE COVERAGE THAT LENDERS PURCHASE MAY NOT PAY ANY CLAIM THAT A
BORROWER MAY MAKE OR ANY CLAIM THAT IS MADE AGAINST A BORROWER IN CONNECTION
WITH THE COLLATERAL. BORROWERS MAY LATER CANCEL ANY INSURANCE PURCHASED BY
LENDERS, BUT ONLY AFTER PROVIDING EVIDENCE THAT BORROWERS HAVE EACH OBTAINED
INSURANCE AS REQUIRED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. IF LENDERS
PURCHASE INSURANCE FOR THE COLLATERAL, BORROWERS WILL BE JOINTLY AND SEVERALLY
RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING THE INSURANCE PREMIUM,
INTEREST AND ANY OTHER CHARGES LENDERS MAY IMPOSE IN CONNECTION WITH THE
PLACEMENT OF INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR
EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE
BORROWERS’ OBLIGATIONS HEREUNDER AND SHALL BE SECURED BY THE COLLATERAL. THE
COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE BORROWERS MAY BE
ABLE TO OBTAIN ON THEIR OWN.

4.6. Property Maintenance. Keep their respective properties in good repair,
working order, and condition and from time to time make any needful and proper
repairs, renewals, replacements, extensions, additions, and improvements thereto
so that the business of Borrowers will be conducted at all times in accordance
with prudent business management.

4.7. Existence; Compliance With Laws. Take or cause to be taken such action as
from time to time may be necessary to preserve and maintain their respective
existence in their jurisdiction of organization and qualify and remain qualified
as a foreign entity in each jurisdiction in which such qualification is required
and use due diligence to comply with all statutes, laws, codes, rules,
regulations and orders applicable or pertaining to the business or property of
Borrowers, or any part thereof, and with all other lawful government
requirements relating to their respective business and property. Each Borrower
will continue to engage in the same lines of business in which it is presently
engaged.

4.8. Litigation; Adverse Events. Promptly inform the Agent of the commencement
of any action, suit, proceeding, arbitration, mediation or investigation against
either Borrower, or the making of any counterclaim against either Borrower,
which could be reasonably expected to have a Material Adverse Effect, and
promptly inform the Agent of all Liens against any of either Borrower’s
property, other than Permitted Liens, which could be reasonably expected to have
a Material Adverse Effect, and promptly advise the Agent in writing of any other
condition, event or act which comes to either of their attention that could be
reasonably expected to have a Material Adverse Effect or might materially
prejudice Lenders’ rights under this Agreement or the Loan Documents.

4.9. Notification. Notify the Agent immediately if either of them becomes aware
of the occurrence of any Event of Default (as defined under Article VI hereof)
or of any fact, condition, or event that, only with the giving of notice or
passage of time or both, would become an Event of Default, or if either of them
becomes aware of a material adverse change in the business prospects, financial
condition (including, without limitation, proceedings in bankruptcy, insolvency,
reorganization, or the appointment of a receiver or trustee), or results of
operations, or the failure of either Borrower to observe any of its undertakings
under the Loan Documents. Borrowers shall also notify the Agent in writing of
any default under any other indenture, agreement, contract, lease or other
instrument to which either Borrower is a party or under which either Borrower is
obligated, and of any acceleration of the maturity of any material indebtedness
of either Borrower which default or acceleration could be reasonably expected to
have a Material Adverse Effect, and Borrowers shall take all steps necessary to
remedy promptly any such default, to protect against any such adverse claim, to
defend any such proceeding and to resolve all such controversies.

4.10. Inspections. Each Borrower shall allow the Agent, its employees, officers,
agents and representatives, at reasonable intervals and during normal business
hours, to inspect such Borrower’s operations, books and records, financial books
and records (including the right to make copies thereof) and to discuss such
Borrower’s affairs, finances and accounts with such Borrower’s managers,
principal officers and independent public accountants. Each Borrower shall
permit the Agent, and will cooperate with the Agent in arranging for,
inspections at reasonable intervals of such Borrower’s facilities and audits of
the Collateral. Each Borrower acknowledges that any reports and inspections
conducted or generated by the Agent or its agents or representatives, shall be
made for the sole benefit of Lenders and not for the benefit of Borrowers or any
third party, and Lenders do not assume any liability, responsibility or
obligation to Borrowers or any third party by reason of such inspections or
reports. The reasonable cost of any audits or inspections made by Lenders shall
be paid or reimbursed jointly and severally by Borrowers.

4.11. Conduct of Business. Continue to engage in an efficient and economical
manner in the business currently conducted by Borrowers on the date of this
Agreement.

ARTICLE V
Negative Covenants

So long as this Agreement remains in effect, or as long as there is any
principal or interest due under the Loans, this Agreement or any of the other
Loan Documents or any Commitments remain outstanding, neither Borrower shall,
without the prior written consent of the Required Lenders:

5.1. Liens. Create, incur, assume or suffer to exist any Lien or other
encumbrance upon any of its respective personal properties or assets, whether
now owned or hereafter acquired, except such security interests, mortgages,
pledges, liens or other encumbrances (each, a “Permitted Lien):

(a) created or granted by such Borrower under or pursuant to this Agreement or
the other Loan Documents;

(b) created or granted by such Borrower to Lenders under the Current Loan
Agreement and securing indebtedness arising thereunder;

(c) securing debt allowed in Section 5.4 below incurred in the ordinary course
of such Borrower’s business, consistent with current practices;

(d) Liens for taxes, assessments or governmental charges or levies to the extent
not delinquent or that are being diligently contested in good faith by
appropriate proceedings and for which such Borrower has set aside adequate
reserves in accordance with generally accepted accounting principles;

(e) cash pledges or deposits to secure (A) obligations under workmen’s
compensation laws or similar legislation, (B) public or statutory obligations of
such Borrower, (C) bids, trade contracts, surety and appeal bonds, performance
bonds, letters of credit and other obligations of a similar nature incurred in
or necessary to the ordinary course of such Borrower’s business;

(f) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar liens arising in the ordinary
course of business securing obligations which are not overdue by more than
60 days or which have been fully bonded or are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves have been
set aside in accordance with generally accepted accounting principles;

(g) purchase money Liens or purchase money security interests upon or in
property acquired or held by such Borrower in the ordinary course of business to
secure the purchase price of such property or to secure indebtedness incurred
solely for the purpose of financing the acquisition of any such property to be
subject to such Liens or security interests, or Liens or security interests
existing on any such property at the time of acquisition, or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided that no such Lien or security interest shall extend to or cover
any property other than the property being acquired and no such extension,
renewal or replacement shall extend to or cover property not theretofore subject
to the Lien or security interest being extended, renewed or replaced, and
provided, further, that the aggregate principal amount of indebtedness at any
one time outstanding secured by Liens permitted by this clause (g) shall not
exceed $75,000.00 per Hotel;

(h) easements, rights-of-way, zoning and other similar restrictions and
encumbrances, which do not (individually or in the aggregate) materially detract
from the use of the property to which they attach by Borrowers;

(i) liens disclosed in Schedule 3.5 attached to this Agreement and incorporated
herein by reference; and

(j) mortgages or deeds of trust providing permanent financing on Borrowers’
Hotels which are not Collateral for the Loans.

5.2. Fundamental Changes. Wind up, liquidate, or dissolve; reorganize, merge or
consolidate with or into another entity, or sell, transfer, convey or lease all,
substantially all or any material part of its property, to another Person other
than sale of such Borrower’s inventory in the ordinary course of business; sell
or assign any accounts receivable; purchase or otherwise acquire all or
substantially all of the assets of any corporation, partnership, limited
liability company or other entity, or any shares or similar equity interest in
any other entity if such entity is in a business unrelated to the business of
such Borrower.

5.3. Conduct of Business. Materially alter the character in which it conducts
its business or the nature of such business conducted at the date hereof.

5.4. Debt. Create, incur, assume or suffer to exist any direct or indirect
indebtedness, except the following (“Permitted Debt”):

(a) Indebtedness under or pursuant to this Agreement or the other Loan
Documents;

(b) Accounts payable to trade creditors for goods or services which are not aged
more than the later of (i) ninety (90) days from the billing date, or (ii) ten
(10) days from the due date, or (iii) the “special payment date” offered to such
Borrower from time to time by a particular trade creditors, and current
operating liabilities (other than for borrowed money) which are not more than
thirty (30) days past due, in each case incurred in the ordinary course of
business, as presently conducted, and paid within the specified time, unless
contested in good faith and by appropriate proceedings;

(c) Indebtedness to First National under that certain Loan Agreement dated
July 20, 2004 in the maximum principal amount of $40,000,000.00, as such Loan
Agreement may be amended or restated;

(d) Indebtedness to the Lenders party to the Current Loan Agreement;

(e) Indebtedness to Fortress Credit Corp. in an amount not to exceed
$99,700,000.00 under that certain Loan Agreement between Fortress Credit Corp.
and Summit Hotel (the “Fortress Debt”); and

(f) The indebtedness disclosed in Borrowers’ or Borrowers parent’s quarterly
filings with the Securities Exchange Commission so long as such indebtedness
does not exceed Total Debt.

5.5. Investments. Acquire for investment purposes, investments that would not
qualify as “customary and prudent investments”, consistent with the current
investment practices of such Borrower.

5.6. Loans. Directly or indirectly loan amounts to or guarantee or otherwise
become contingently liable for the debts of any Person, including, but not
limited to an affiliate (other than a wholly owned affiliate), subsidiary,
parent of such Borrower, or any shareholder, officer or employee thereof; or of
any officer, employee, manager or member of such Borrower or to any entity
controlled by any such entity, officer, manager, member, shareholder or
employee, provided, however, that Summit Hotel may make loans to Summit Hotel’s
employees in an amount not to exceed $50,000 in the aggregate at any time
outstanding.

5.7. Executive Management. Unless the Required Lenders otherwise consent in
writing, Kerry W. Boekelheide shall remain each Borrower’s operations manager
and the President of The Summit Group, Inc., and The Summit Group, Inc. shall be
the property manager of each Hotel pursuant to each Borrower’s Operating
Agreement.

5.8 Transactions With Affiliates. Enter into, or cause, suffer or permit to
exist, any arrangement or contract with any of its affiliates or subsidiaries,
in each case unless such arrangement or contract (i) is otherwise permitted by
this Agreement, (ii) is in the ordinary course of business of such Borrower or
such affiliate or subsidiary, as the case may be, and (iii) is on terms no less
favorable to such Borrower or such affiliate or subsidiary than if such
arrangement or contract had been negotiated in good faith on an arm’s-length
basis with a Person that is not an affiliate or subsidiary of such Borrower.

5.9. Refinance/Special Loans. Neither Borrower shall refinance any Property
where the principal amount of the debt exceeds seventy percent (70%) of the
Appraised Value of such Property. Any loan proceeds from the refinancing of debt
on Property in excess of the payoff balance of such debt (“Takeout Equity”)
shall not be distributed to such Borrower’s members, officers, investors,
affiliates or any other related entity if before or after giving effect to such
distribution all such distributions of Takeout Equity in the aggregate in any
fiscal year of such Borrower exceeds fifteen percent (15%) of such Borrower’s
Tangible Net Worth (measured at the time of such distribution). In addition,
without the prior written consent of the Required Lenders, there shall not be
Special Loans outstanding at any time in the aggregate principal amount in
excess of 25% of the aggregate Commitments. The term Special Loans shall mean a
Loan where the original principal amount of such Loan exceeded 100% of the
purchase price of the Hotel securing such Loan.

ARTICLE VI
Events of Default

6.1. Events of Default. The occurrence of any one or more of the following
events shall constitute a default by Borrowers under this Agreement (“Event of
Default”):

(a) The non-payment, when due, whether by demand, acceleration or otherwise, of
any principal and/or interest payment, fee, expense or other obligation for the
payment of money under the Loans or under any other Loan Document and the same
remains unpaid for a period of ten (10) days after written notice from the Agent
to Borrowers of such failure; or

(b) A breach by either Borrower or the occurrence of an event of default under
any loan agreement, promissory note, security agreement or other agreement,
lease, contract or document to which such Borrower is a party or under which it
is bound, including, but not limited to, the Fortress Debt and the indebtedness
under the Loan Agreement referenced in Section 5.4(c) above, directly or
contingently, beyond any applicable grace or notice and cure period unless such
Borrower is contesting such failure in good faith through appropriate
proceedings, and if requested by the Required Lenders or required by generally
accepted accounting principles, such Borrower has bonded, reserved or otherwise
provided for payment of such indebtedness; or

(c) A breach by either Borrower in the performance or observance of any term,
covenant or provision contained in Sections 4.1, 4.4, 4.5, 4.7, 4.9, 5.1, 5.2,
5.3, 5.4, 5.7 or 5.9 of this Agreement and the same remains unperformed or is
not cured within a period of ten (10) days after written notice from the Agent
to Borrowers of such failure; or

(d) A breach by either Borrower in the performance or observance of any
agreement, term, covenant or condition contained in this Agreement (other than
(a) or (c) above) or in the other Loan Documents and such failure shall not have
been remedied within a period of thirty (30) days after written notice is given
by the Agent to Borrowers; or

(e) Any information, representation or warranty made herein, in the Loan
Documents or in any other writing furnished to Lenders in connection with the
Loans, this Agreement or any other Loan Document both before and after the
execution hereof, shall be or become incomplete, misleading or false in any
material respect, or if any certificate, statement, representation, warranty or
audit furnished by or on behalf of the Borrowers in connection with this
Agreement or any other Loan Document, including those contained or in or
attached to this Agreement or any other Loan Document, or as an inducement by
the Borrowers to enter into, modify, extend, or renew this Agreement, shall
prove to be false in any material respect, or if the Borrowers shall have
omitted the listing of a substantial contingent or unliquidated liability or
claim against either Borrower or, if on the date of execution of this Agreement
there shall have been any materially adverse change in any of the facts
disclosed by any such certificate, statement, representation, warranty or audit,
which change shall not have been disclosed by the Borrowers to the Lenders prior
to the time of execution; or

(f) Either Borrower shall (i) fail to pay any indebtedness for borrowed money,
including but not limited to the Fortress Debt and the Loan Agreement with First
National under the Loan Agreement dated July 20, 2004 as such Loan Agreement may
be amended or restated, or any interest or premium thereon, when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) and
such failure shall continue after any applicable grace or notice and cure
period, unless such Borrower is contesting such failure in good faith through
appropriate proceedings, and if requested by the Required Lenders or required by
generally accepted accounting principles, such Borrower has bonded, reserved or
otherwise provided for payment of such indebtedness; or (ii) fail to perform or
observe any term, covenant, or condition on its part to be performed or observed
under any agreement or instrument relating to any such indebtedness, when
required to be performed or observed, if the effect of such failure is to permit
the acceleration of the maturity of such indebtedness;

(g) Either Borrower shall (i) generally not pay, or be unable to pay, or admit
in writing its inability to pay its debts as such debts become due; or
(ii) makes an assignment for the benefit of creditors, or petitions or applies
to any tribunal for the appointment of a custodian, receiver, or trustee for it,
any Collateral or for a substantial part of its assets; or (iii) commences any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution, or liquidation law or statute of any jurisdiction, whether
now or hereafter in effect; or (iv) has any such bankruptcy, reorganization,
dissolution, composition or readjustment of debt petition or application filed
or any such proceeding commenced against it which is not discharged within
thirty (30) days; or (v) takes any action indicating consent to, approval of, or
acquiescence in any such proceeding, or order for relief, or the appointment of
a custodian, receiver, or trustee for all or any substantial part of its assets
and properties; or (vi) suffers any judgment, writ of attachment, execution or
similar process to be issued or levied against all or a substantial part of its
property or assets which is not released, stayed or bonded within thirty (30)
days and which would be reasonably expected to have a Material Adverse Effect;
or

(h) The occurrence of any Event of Default (as defined in the Current Loan
Agreement) under any Pool One Loan, Pool Two Loan or other indebtedness which
arose under the Current Loan Agreement and remains outstanding beyond any
applicable grace or notice and cure period provided for such Event of Default in
the Current Loan Agreement; or

(i) This Agreement or any of the Loan Documents shall cease for any reason to be
in full force and effect, or either Borrower shall so assert in writing, or the
security interests created by the Loan Documents shall cease to be enforceable
or shall not have the priority purported to be created thereby or either
Borrower shall so assert in writing; or

(j) There shall occur the loss, theft, substantial damage to or destruction of
any portion of the Collateral not fully covered by insurance, which by itself or
with other such losses, thefts, damage or destruction of Collateral, has a
Material Adverse Effect or there shall occur the exercise of the right of
condemnation or eminent domain for any portion of the Collateral which by itself
or with other such exercises of the right of condemnation or eminent domain has
a Material Adverse Effect; or

(k) Either Borrower transfers, sells, assigns, or conveys all or such part of
its assets or property which could be reasonably expected to have a Material
Adverse Effect other than in the ordinary course of such Borrower’s business
consistent with past practices without the prior written consent of the Required
Lenders; or

(l) Any license, permit or other approval required in the operation of either
Borrower’s business is terminated, suspended or revoked for any reason or
expires.

6.2. Remedies. Upon the occurrence of an Event of Default beyond any applicable
notice and cure period, the sums payable under the Loans (as well as any other
indebtedness of either Borrower to Lenders) then outstanding, shall become
forthwith due and payable in full, together with interest thereon, and Lenders
shall have no obligation to make any further Pool One Advances or Pool Two
Loans. The Agent may resort to any and all Collateral, security and to any
remedy existing at law or in equity for the collection of all outstanding
indebtedness and the enforcement of the covenants and provisions of the Loan
Documents against the Borrowers. The Agent’s resort to any remedy or Collateral
shall not prevent the concurrent and/or subsequent employment of any joint or
several remedy or claim against either Borrower. The Agent may rescind any
acceleration of the Loans without in any way waiving or affecting its right to
accelerate the Loans in the future. Acceptance of partial payment or partial
performance shall not in any way affect or rescind any acceleration of the Loans
made by the Agent. Any collections or payments made after the Agent commences
collection efforts shall, after payment of all expenses relating thereto, be
applied (i) first to interest and principal on the Loans, and (ii) next to any
indebtedness owing to the Agent under any cash management or deposit account
relationships with the Borrower, in each case as described in clauses (i) above
all shared by the Lenders ratably in accordance with their Commitments.

6.3. Waiver. Any waiver of an Event of Default by the Required Lenders shall not
extend to or affect any subsequent Event of Default, whether it be the same
Event of Default or not, or impair any right consequent thereon. No failure or
delay or discontinuance on the part of the Agent or the Lenders in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power preclude any other or
further exercise thereof or the exercise of any other right or power thereunder
or be deemed an election of remedies or a waiver of any other right, power,
privilege, option or remedy. All remedies herein and by law afforded will be
cumulative and will be available to the Agent and the Lenders until the debt of
the Borrowers hereunder is fully and indefeasibly paid.

6.4. Setoff. In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence of any
Event of Default, each Lender and each subsequent holder of any Pool One Note or
Pool Two Note is hereby authorized by the Borrowers at any time or from time to
time, without notice to the Borrowers or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts, and in whatever currency denominated) relating
or attributable to or associated with a Hotel and any other indebtedness at any
time held or owing by the Lender or that subsequent holder to or for the credit
or the account of either Borrower whether or not matured, against and on account
of the obligations and liabilities of the Borrowers to that Lender or that
subsequent holder under the Loan Documents, including, but not limited to, all
claims of any nature of description arising out of or connected with the Loan
Documents, irrespective of whether or not (a) that Lender or that subsequent
holder shall have made any demand hereunder or (b) the principal of or the
interest on the Loans and other amounts due hereunder shall have become due and
payable pursuant to Section 6.2 and although said obligations and liabilities,
or any of them, may be contingent or unmatured. The Agent agrees to notify
Borrowers in writing after any such set-off and application made by Lenders;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

ARTICLE VII
Conditions Precedent

7.1. Conditions Precedent to Closing. As a condition precedent to Closing,
Borrowers shall have delivered to the Agent the following documents:

(a) This Agreement duly executed by the authorized manager(s) of Borrowers;

(b) The Amended and Restated Security Agreements duly executed by authorized
manager(s) of Borrowers;

(c) A Secretary’s Certificate or equivalent with certified copies of the
Articles of Organization and Operating Agreement of each Borrower and an
appropriate resolution or authority of each Borrower duly authorizing the
execution and delivery of the Loan Documents and Borrowers’ performance
hereunder and thereunder;

(d) Each Borrower shall have delivered to the Agent a certificate of good
standing dated not more than thirty (30) days prior to the date of this
Agreement from the South Dakota Secretary of State;

(e) Any other documents, instruments and reports as the Agent shall reasonably
request; and

(f) The payment by Borrowers of all the Agent’s fees and expenses relating to
the underwriting, approving, due diligence, documenting, securing, negotiating
and closing the Loans, including, but not limited to, the payment of the Agent’s
reasonable attorneys’ fees and costs.

7.2. Conditions Precedent to a Pool One Advance or an initial Pool Two Loan.
Lenders shall have no obligation to fund a Pool One Advance or make an initial
Pool Two Loan (or a Pool Two Loan other than a Pool Two Loan converted from a
Pool One Advance) until the requesting Borrower provides the Agent with or
satisfies all of the following requirements and Lenders approve such
requirements:

(a) Such Borrower identifies to Lenders the Hotel being acquired or financed by
such Borrower by Franchise and address;

(b) Such Borrower provides the Agent with the Project Costs of the Hotel being
acquired or financed;

(c) Such Borrower provides the Agent with an MAI Appraisal Report of the Hotel
being acquired or financed meeting FIRREA guidelines and otherwise in form
acceptable to the Agent which establishes the fair market value of such Hotel;

(d) Such Borrower will deliver to the Agent, as Collateral Agent, a lender’s
title policy in form and substance satisfactory to the Agent and issued by a
title company acceptable to the Agent. Such title policy shall insure in the
amount of the applicable Loan that the deed of trust or mortgage is a valid and
subsisting first priority lien on the Hotel and Property securing the Loan,
subject only to exceptions acceptable to the Agent, and containing such
endorsements required by the Agent;

(e) a duly certified ALTA/ACSM urban class survey showing the boundaries of the
Hotel the securing the Loan and all improvements thereon, with flood zone and
wetlands certification, and showing the location of all encroachments, easements
and other matters affecting such Hotel and Property required to be shown in an
ALTA urban class survey, with such survey in form and substance satisfactory to
the Agent;

(f) A Phase I environmental site assessment of the Hotel securing the Loan
meeting then current ASTM Standards and otherwise in form and scope satisfactory
to the Agent and such other or further reports or studies of such Hotel as may
be reasonably required by the Agent, performed by an environmental consultant or
engineer acceptable to the Agent, which establishes the environmental condition
of such Hotel and Property as satisfactory to the Agent;

(g) Evidence satisfactory to the Agent that all installments of general real
estate taxes, special assessments and other levies against the Hotel securing
the Loan have been paid in full;

(h) Along with the Pool One Note evidencing such Pool One Advance or Pool Two
Note evidencing such Pool Two Loan, such Borrower will execute in favor of and
deliver to the Collateral Agent a deed of trust or mortgage and assignment of
rents and leases encumbering the Hotel and Collateral and constituting a valid
and perfected first lien on the Hotel and Collateral and a certificate of
insurance naming the Collateral Agent as loss payee on the casualty insurance
policy covering such Hotel and Collateral under a standard mortgagee clause;

(i) A Security Agreement duly executed by an authorized officer(s) of such
Borrower, together with (i) originals of the financing statements for filing
under the Uniform Commercial Code in all jurisdictions necessary or, in the
opinion of the Agent, desirable to perfect the security interests of the
Collateral Agent in the Personal Property Collateral described in Article II
above on the specific Hotel created by the Security Agreement; and
(ii) originals of termination statements relating to any prior financing
statements of record, for filing under the Uniform Commercial Code in all
jurisdictions where such prior financing statements are filed of record;

(j) a certificate of good standing from the Secretary of State in which the
applicable Hotel is located evidencing the applicable Borrower’s authority to
conduct business in such state;

(k) a Federal Emergency Management Agency Standard Agency Flood Hazard
Determination Certificate covering the Hotel securing the Loan; and

(l) Such other matters and requirements as Lenders may reasonably require in
connection with its due diligence and underwriting of a particular Hotel
securing such Loan.

ARTICLE VIII
Miscellaneous

8.1. Amendments. Any provision of this Agreement and/or the other Loan Documents
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by (i) the Borrowers (ii) the Required Lenders, and (iii) the
Agent; provided that:

(a) no increase in the Commitment of any Lender may be made without the written
consent of such Lender, and no extension of the Termination Date will be binding
on a Lender without the written consent of such Lender;

(b) no reduction in the rate of interest or fees on the Loans will be made
without the written consent of each Lender;

(c) no postponement of the scheduled date of payment of the principal or
interest amount of any Loan, or any fees payable hereunder, or reduction of the
amount of, waiver or excuse of any such payment, will be made without the
written consent of each Lender;

(d) no change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, may be made without the written consent of each Lender; or

(e) no release of any Collateral for the Loans prior to the time the Loans are
indefeasibly paid in full and the Lenders’ commitment to make Loans has
terminated may be made without the written consent of each Lender.

8.2. Expenses. The Borrowers jointly and severally agree to pay the reasonable
attorneys fees and disbursements of the Agent in connection with the preparation
and execution of the Loan Documents, and any amendments, waivers or consents
related thereto, whether or not the transactions contemplated herein are
consummated, and all reasonable recording, filing, title insurance or other
fees, costs and taxes incident to perfecting a Lien upon the Collateral. The
Borrowers further jointly and severally agree to pay the reasonable attorney’s
fees and disbursements of the Agent in connection with the enforcement of the
Loan Documents and to indemnify each Lender and the Agent and any security
trustee and their respective directors, officers and employees, against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor, whether or not the indemnified Person is a party thereto) which any of
them may pay or incur arising out of or relating to any Loan Document or any of
the transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan except as may arise from the
gross negligence or willful misconduct of the party claiming indemnification.
The Borrowers upon demand by the Agent, at any time shall reimburse each such
indemnified party for any legal or other expenses incurred in connection with
investigating or defending against any of the foregoing except if the same is
directly due to the gross negligence or willful misconduct of such indemnified
party. Sums due by the Borrowers under this Section shall bear interest at the
highest rate of interest provided for under this Agreement.

8.3. Delay; Waiver. Any waiver of an Event of Default by the Agent or Required
Lenders shall not extend to or affect any subsequent default, whether it be the
same Event of Default or not, nor impair any right consequent thereon. No
failure or delay on the part of the Agent in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
No waiver of any provision of this Agreement or of any instrument executed
hereunder or pursuant hereto or consent to any departure by Borrowers therefrom
shall be effective unless the same shall be in writing, signed by an officer of
the Agent and each Required Lender, and then only to the extent specified. All
rights and remedies of Lenders herein and by law afforded will be cumulative and
will be available to Lenders until the indebtedness of Borrower under the Loan
Documents is indefeasibly paid in full and no Commitments remain outstanding.

8.4. Notices. Any notice, request, authorization, approval or consent made
hereunder shall be in writing and shall be personally delivered or sent by
registered or certified mail, and shall be deemed given when delivered or
postmarked and mailed postage prepaid to the following addresses or when sent by
facsimile which confirms receipt to the following facsimile numbers:

      If to the Agent:  
First National Bank of Omaha
1620 Dodge Street
Stop 1050
Omaha, Nebraska 68197
Attn: Marc T. Wisdom
Facsimile: (402) 633-3519
With a copy to:  
Stinson Morrison Hecker LLP
1299 Farnam Street
Suite 1501
Omaha, Nebraska 68102
Attn: James M. Pfeffer
Facsimile: (402) 829-8731
If to Borrowers:  
Summit Hotel Properties, LLC

2701 South Minnesota Avenue

Suite 6

Sioux Falls, South Dakota 57105

Attn: Hulyn Farr

Facsimile: (605) 362-9388

The Agent and Borrowers may designate a change of address by notice given in
accordance with the provisions of this Subsection at least five (5) days before
such change is to become effective.

8.5. Transfer or Assignment. This Agreement shall extend to and be binding upon
the successors and assigns of the parties hereto; provided, however, that
neither Borrower may assign or transfer its rights or obligations hereunder
without the prior written consent of Lenders, and any such assignment or
transfer without such consent shall be void. Lenders may assign their
Commitments or sell participations in the Loans with the prior written consent
of the Agent but without notice to Borrowers.

8.6. Construction of Agreement. The titles and headings of the Subsections and
paragraphs of this Agreement have been inserted for convenience of reference
only and are not intended to summarize or otherwise describe the subject matter
of such Subsections and paragraphs and shall not be given any consideration in
the construction of this Agreement.

8.7. Applicable Law; Waiver of Jury Trial. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Nebraska, exclusive
of its choice of laws rules. Any legal action or proceeding with respect to this
Agreement or any other Loan Document may be brought in the courts of the State
of Nebraska in Douglas County, or of the United States for the District of
Nebraska, and, by execution and delivery of this Agreement, Borrowers hereby
irrevocably accept for themselves and in respect of their property, generally
and unconditionally, the nonexclusive jurisdiction of such courts. Borrowers
further irrevocably consent to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
set out for notices pursuant to Section 8.4, such service to become effective
three (3) days after such mailing. Nothing herein shall affect the right of the
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against Borrowers in any other jurisdiction.
Borrowers hereby irrevocably waive any objection which they may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Agreement or any other Loan Document
brought in the courts referred to above and hereby further irrevocably waive and
agree not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum. THE AGENT,
LENDERS AND BORROWERS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

8.8. Sharing of Setoffs. Each Lender agrees that if it shall, by exercising any
right of setoff or counterclaim or otherwise, receive payment of a proportion of
the aggregate amount of principal and interest owing with respect to any Loan
which is greater than the proportion received by any other Lender in respect of
the aggregate amount of all principal and interest owing with respect to such
Loan, the provisions of Section 1.6 above will apply. The Borrowers agree, to
the fullest extent they may effectively do so under applicable law, that any
holder of a participation in a Loan, whether or not acquired pursuant to the
foregoing arrangements, may exercise rights of setoff or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Borrowers in the amount of such
participation. No right or action of any Lender under this Section with regard
to enforcing sharing of setoffs shall result in any setoff being applied at less
than the full amount thereof to the indebtedness of the Borrowers to any one or
more Lenders.

8.9. Entire Agreement. The Loan Documents constitute the entire understanding of
the parties thereto with respect to the subject matter thereof and any prior or
contemporaneous agreements, whether written or oral, with respect thereto are
superseded hereby. All of the terms of the other Loan Documents are incorporated
in and made part of this Agreement by reference; provided, however, that to the
extent of any direct conflict between this Agreement and such other Loan
Documents, this Agreement shall prevail and govern.

8.10. Execution in Counterparts; Faxes. This Agreement may be executed in any
number of counterparts, and by the different parties on different counterparts,
each of which when executed shall be deemed an original but all such
counterparts taken together shall constitute one and the same instrument. This
Agreement and any of the other Loan Documents may be validly executed and
delivered by fax or other electronic means and by use of multiple counterpart
signature pages.

8.11. Amended and Restated Credit Facility; Liens Unimpaired. This Agreement
amends, restates and replaces the Current Credit Agreement in its entirety. It
is the intention and understanding of the parties that (a) this Agreement shall
act as a refinancing of the debt and other obligations evidenced by the Current
Credit Agreement and that this Agreement shall not act as a novation of such
debt and other obligations, (b) all Liens securing the obligations evidenced by
the Current Credit Agreement shall remain in full force and effect and shall
secure the Loans and all other obligations of the Borrowers to the Lenders now
or hereafter evidenced by or incurred under this Agreement or any of the other
Loan Documents, and (c) the priority of all Liens securing the obligations
evidenced by the Current Credit Agreement (including, without limitation, all
such Liens granted to or for the benefit of the Collateral Agent referred to in
the Current Credit Agreement and/or any of the Lenders thereunder who are
Lenders under this Agreement) shall not be impaired by the execution, delivery
or performance of this Agreement or the other Loan Documents. Without limiting
the foregoing, the parties agree that all security documents pursuant to which
the Agent (including, without limitation, the Collateral Agent referred to in
the Current Credit Agreement) has been granted a Lien on any existing or future
property of the Borrowers, and all other Loan Documents referred to in the
Current Credit Agreement, shall in each case remain in full force and effect
except as amended hereby or by any of the other Loan Documents referred to in
this Agreement.

8.12. Exclusion of Consequential and Special Damages. Notwithstanding anything
to the contrary in this Agreement, neither the Agent nor any Lender will be
liable for, nor will any measure of damages against them include, under any
theory of liability (whether legal, strict or equitable), any indirect,
consequential, incidental, special or punitive damages or amounts for business
interruption, loss of income, revenue, profits or savings arising out of or
relating to their performance or non-performance under this Agreement or any
Loan Document, and the Borrowers hereby waive any right to pursue or recover any
of the foregoing damages.

8.13. USA Patriot Act Notice. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed into
law October 26, 2001) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrowers in accordance with the
Act.

ARTICLE IX
Agent

9.1 Authorization and Action.

(a) The Lenders from time to time a party hereto hereby irrevocably appoint
First National as the Agent and authorize the Agent to take such actions on
their behalf and to exercise such powers as are delegated to the Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

(b) The Agent shall have the same rights and powers in its capacity as a Lender
as the other Lenders and may exercise the same as though it were not the Agent,
and the Agent and the Agent’s affiliates may accept deposits from, lend money to
and generally engage in any kind of business with Borrowers or any of their
subsidiaries or affiliate as if it were not the Agent hereunder. The term
“Lender” as used in this Agreement and the other Loan Documents, unless the
context otherwise clearly requires, includes the Agent in its individual
capacity as a Lender.

(c) The Agent shall not have any duties or obligations except those expressly
set forth in this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, (i) the Agent shall not be subject to any fiduciary
or other implied duties, regardless of whether an Event of Default has occurred
and is continuing, (ii) the Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that the Agent is
required to exercise in writing by the Required Lenders, and (iii) except as
expressly set forth in the Loan Documents, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Borrowers or any of Borrowers’ subsidiaries or affiliates that is
communicated to or obtained by the Agent or any of the Agent’s affiliates in any
capacity. The Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
the Agent’s own gross negligence or willful misconduct. The Agent will not be
deemed to have knowledge of any Event of Default unless and until written notice
thereof is given to the Agent by Borrowers or the other Lenders. Upon the
occurrence of an Event of Default, the Agent shall take such action with respect
to the enforcement of the Liens on the Collateral under the Loan Documents and
the preservation and protection thereof as it shall be directed to take by the
Required Lenders, but unless and until the Required Lenders have given such
direction the Agent shall take or refrain from taking such actions as it
reasonably deems appropriate. In no event, however, shall the Agent be required
to take any action in violation of applicable law or of any provision of any
Loan Document, and the Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it shall be
first indemnified to its reasonable satisfaction by the Lenders (other than the
Agent in its capacity as a Lender) against any and all costs, expense, and
liability which may be incurred by it by reason of taking or continuing to take
any such action. In all cases in which this Agreement and the other Loan
Documents do not require the Agent to take certain actions, the Agent shall be
fully justified in using its discretion in failing to take or in taking any
action hereunder and thereunder. The Agent will not be responsible for or have
any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with any Loan Document, (B) the contents
of any certificate, report or other document delivered thereunder or in
connection therewith, (C) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (D) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (E) the satisfaction of any
condition set forth in Article VII or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the Agent.

(d) The Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper person, and shall not incur any liability for relying thereon. The Agent
may consult with legal counsel (who may be counsel for Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

(e) The Agent may perform any and all its duties and exercise its rights and
powers by or through one or more sub-agents appointed by the Agent. The Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective affiliates and subsidiaries. The
exculpatory provisions of the preceding subsections of this Section 9.1 shall
apply to any such sub-agent and to the affiliates and subsidiaries of the Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the administration of the credit facilities provided for herein
as well as activities as the Agent.

(f) Subject to the appointment and acceptance of a successor Agent as provided
in this subsection (f), the Agent may resign at any time as Agent by notifying
the other Lenders and Borrowers. Upon any such resignation, Lenders shall have
the right to appoint a successor. If no successor shall have been so appointed
by the Lenders other than the Agent and such successor shall not have accepted
such appointment within 30 days after the Agent gives notice of its resignation,
then the Agent may, on behalf of the Lenders, appoint a successor Agent which
shall be a Lender or an affiliate of a Lender. Upon the appointment of a
successor Agent as the Agent hereunder, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent, and such retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by Borrowers to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrowers and such successor. After the Agent’s resignation hereunder, the
provisions of this Article shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective affiliates and subsidiaries
in respect of any actions taken or omitted to be taken by any of them while it
was acting as the Agent.

(g) Each Lender acknowledges that it has independently and without reliance upon
the Agent or First National and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon First National or the Agent and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder. It is the responsibility of each Lender to
keep itself informed as the creditworthiness of the Borrowers and the value of
the Collateral, and the Agent shall have no liability to any Lender with respect
thereto.

(h) Each Lender agrees to reimburse the Agent for all out-of-pocket costs and
expenses suffered or incurred by the Agent or any security trustee in performing
its duties under this Agreement and under the other Loan Documents or in the
exercise of any right or power imposed or conferred upon the Agent hereby or
thereby (except to the extent that such costs and expenses arise out of the
Agent’s or such security trustee’s gross negligence or willful misconduct), to
the extent that the Agent is not promptly reimbursed for the same by the
Borrowers, or out of the Collateral, all such costs and expenses shall be borne
by the Lenders ratably in accordance with their respective Percentages.

9.2. Indemnification. Each Lender other than the Agent agrees to indemnify the
Agent (to the extent not reimbursed by Borrowers), ratably according to the
respective Percentage of the Commitments, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Agent in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by the Agent under this Agreement or any other Loan Document, provided
that each Lender shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct in connection with the Agent’s acts or omissions with respect to this
Agreement and the Loan Documents. Without limitation of the foregoing, each
Lender other than the Agent agrees to reimburse the Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document to
the extent that the Agent is not reimbursed for such expenses by Borrowers.

ARTICLE X
Yield Protection

10.1. Yield Protection. (a) Increased Costs. If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof, or (ii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) issued or made after the date hereof (any such
introduction, change, guideline or request being referred to herein as a
“Regulatory Change”), there shall be reasonably incurred any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Advances accruing interest at the LIBOR Rate, then Borrowers shall from time to
time, upon demand by the Agent, jointly and severally pay to the Agent for the
account of such Lenders, additional amounts sufficient to compensate such
Lenders for such increased cost. A certificate as to the amount of such
increased cost and giving a reasonable explanation thereof, submitted to
Borrowers shall constitute such demand and shall be conclusive and binding for
all purposes, absent manifest error.

(b) Capital. If any Lender determines that (i) as a result of a Regulatory
Change, compliance with any law or regulation or any guideline or request from
any central bank or other governmental authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender, whether directly, or indirectly as a result of
commitments of any corporation controlling such Lender (but without
duplication), and (ii) the amount of such capital is increased by or based upon
(A) the existence of such Lender’s commitment to lend hereunder, or (B) the
participation in or issuance or maintenance of any Advance and (C) other similar
such commitments, then, upon demand by such Lender, Borrowers shall immediately
and jointly and severally pay to the Agent for the account of such Lender from
time to time as specified by such Lender additional amounts sufficient to
compensate such Lender in the light of such circumstances, to the extent that
such Lender reasonably determines such increase in capital to be allocable to
the transactions contemplated hereby. A certificate as to such amounts and
giving a reasonable explanation thereof (to the extent permitted by law),
submitted to Borrowers and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

(c) Notices. Each Lender hereby agrees to use commercially reasonable efforts
(including the giving of a notice in accordance with Section 8.4 above) to
notify Borrowers of the occurrence of any event referred to in subsection (a) or
(b) of this Section 10.1 promptly after becoming aware of the occurrence
thereof. The failure of either Lender to provide such notice or to make demand
for payment under said subsection shall not constitute a waiver of such Lender’s
rights hereunder.

(d) Survival of Obligations. Borrowers’ obligations under this Section 10.1
shall survive the repayment of all other amounts owing to the Lenders and the
Agent under the Loan Documents and the termination of the Loans. If and to the
extent that the obligations of Borrowers under this Section 10.1 are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the payment and satisfaction thereof which is permissible under applicable
law.

10.2. Taxes. (a) All payments by Borrowers hereunder and under the other Loan
Documents shall be made free and clear of and without deduction for all present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of any Lender, taxes
imposed on its net income, and franchise taxes imposed on it by the jurisdiction
under the laws of which such Lender is organized or any political subdivision
thereof and, in the case of any Lender, taxes imposed on its net income, and
franchise taxes imposed on it by the jurisdiction of such Lender’s applicable
lending office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If either Borrower shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to any Lender, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 10.2) such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

(b) In addition, each Borrower jointly and severally agrees to pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies that arise from any payment made hereunder or under
any other Loan Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”).

(c) Each Borrower jointly and severally agrees to indemnify each Lender for the
full amount of Taxes and Other Taxes (including any Taxes and any Other Taxes
imposed by any jurisdiction on amounts payable under this Section 10.2) paid by
such Lender and any liability (including penalties, interest and expenses,
except for any penalties, interest and expenses caused by the gross negligence
or willful misconduct of such Lender) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender
makes written demand therefor, which demand shall be accompanied by a statement
providing an explanation of the facts and calculations that form the basis of
such demand.

(d) Within 30 days after the date of any payment of Taxes, Borrowers will
furnish to the Agent the original or a certified copy of a receipt evidencing
payment thereof or, if a receipt is unavailable, such other evidence reasonably
satisfactory to the Agent.

(e) Without prejudice to the survival of any other agreement of Borrowers
hereunder, the agreements and joint and several obligations of Borrowers
contained in this Section 10.2 shall survive the repayment of all other amounts
owing to the Lenders and the Agent under the Loan Documents and the termination
of the Loans. If and to the extent that the obligations of Borrowers under this
Section 10.2 are unenforceable for any reason, each Borrower agrees to make the
maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law.

A CREDIT AGREEMENT MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW. TO
PROTECT YOU (BORROWER) AND US (LENDER) FROM ANY MISUNDERSTANDINGS OR
DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING, OR OFFER TO FOREBEAR
REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL ACCOMMODATION IN CONNECTION
WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, OR ANY AMENDMENT OF,
CANCELLATION OF, WAIVER OF, OR SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR
PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN
OF MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers on the day and year first above written.

SUMMIT HOTEL PROPERTIES, LLC, a South Dakota limited liability company, by its
Company Manager, THE SUMMIT GROUP, INC.

By: /s/ Kerry W. Boekelheide
Kerry W. Boekelheide, Chief Executive
Officer


SUMMIT HOSPITALITY V, LLC, a South Dakota limited liability company, by its sole
member,

SUMMIT HOTEL PROPERTIES, LLC, by its Company Manager, SUMMIT GROUP, INC.

By: /s/ Kerry W. Boekelheide
Kerry W. Boekelheide, Chief Executive
Officer


1

FIRST NATIONAL BANK OF OMAHA, as a Lender

and as Agent

By: /s/ Marc Wisdom
Title:  Vice President


2

BANK MIDWEST, N.A., as a Lender

By: /s/ Bill Miller
Title: Vice President


3

CRAWFORD COUNTY TRUST & SAVINGS, as a Lender

By: /s/ [signature illegible]
Title: Senior Vice President


4

QUAD CITY BANK & TRUST COMPANY, as a Lender

By: /s/ [signature illegible]
Title: Assistant Vice President


EXHIBIT A
(Definitions)

“Administrative Agent” shall mean First National Bank of Omaha and its
successors, assigns and replacements.

“Appraised Value” shall mean the “as stabilized” value of a Hotel, determined in
accordance with Section 7.2(c) of this Agreement.

“Audit Committee” shall mean each Borrower’s respective Audit Committee
established pursuant to such Borrower’s Operating Agreement, which Audit
Committee shall contain independent members.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Omaha, Nebraska or New York, New York are authorized
or required to close or any day on which dealings between banks are not carried
on in U.S. dollar deposits in London, England.

“Collateral Agent” shall mean First National Bank of Omaha and its successors,
assigns and replacements.

“Commitments” shall mean the dollar amount each Lender has committed to lend to
Borrowers hereunder, which commitments shall be the principal amount indicated
in Schedule 1.1 attached hereto and incorporated herein by reference. The
aggregate Commitments available for borrowing will be reduced by the outstanding
principal balance of each Pool One Loan and Pool Two Loan outstanding on the
date of determination.

“Debt” shall mean with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all Debt of
others secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Debt secured thereby has been
assumed, (g) all guarantees by such Person of Debt of others, (h) all capital
lease obligations (as determined in accordance with generally accepted
accounting principles) of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty and (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Debt of any Person shall
include the Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt provide that such Person is
not liable therefor.

“Debt Service Coverage Ratio” shall be calculated consistent with the principles
used in the preparation of the financial statements referenced in Section 3.7 of
this Agreement as EBITDA during the trailing four (4) quarters divided by
principal and interest payments on the aggregate first mortgage term debt
scheduled and paid during the trailing four (4) quarters. Expenses of Borrowers
funded with loan proceeds from the refinance of a Hotel(s) owned by a Borrower
where such loan proceeds are used for repair and maintenance of such Hotel(s)
shall be excluded from the determination of the Debt Service Coverage Ratio for
such Borrower.

“Defaulting Lender” means any Lender that (a) has failed to advance to the Agent
any portion of the Loans required to be funded by such Lender pursuant to this
Agreement on the date required to be funded by such Lender pursuant to this
Agreement and such failure is continuing on the date of determination, (b) has
otherwise failed to pay over to the Agent any other amount required to be paid
by such Lender under this Agreement or under any Loan Document within one
(1) Business Day of the date when due, unless the subject of a good faith
dispute and such failure is continuing on the date of determination, or (c) has
been deemed insolvent, become the subject of a bankruptcy or insolvency
proceeding or had its assets and/or control frozen or seized by the applicable
banking regulators or other governmental agency.

“EBITDA” shall mean , for either Borrower for any period, the net income of such
Borrower before provision for income taxes, interest expense (including implicit
interest expense on capitalized leases), depreciation expense, amortization
expense and non-recurring renovation/remodel expenses funded with the proceeds
of a Loan or other non-operating sources and other non-cash expenses or charges,
excluding (to the extent included): (a) non-operating gains (including
extraordinary or nonrecurring gains, gains from discontinuance of operations and
gains arising from the sale of assets other than the sale of inventory in the
ordinary course of such Borrower’s business) during the relevant period; and
(b) similar non-operating losses during such period.

“Hotel” shall mean a limited service hotel owned by a Borrower securing the
Loans.

“LIBOR Rate” shall mean the London Interbank Offered Rate for U.S. Dollar
Deposits for 90 day periods as quoted by the Agent from the Bloomberg Finance,
L.P. rate sheets, or any successor thereto, which shall be that rate in effect
on the first New York Banking Day of each calendar month, adjusted for any
reserve requirement and any subsequent costs arising from a change in government
regulation, such rate to be reset at the beginning of each succeeding month. The
Agent will tell Borrowers the current LIBOR Rate upon a Borrower’s request. The
Agent may designate a substitute index after notifying Borrowers and the
Lenders. The LIBOR Rate is not necessarily the lowest rate charged by Lenders on
their loans. Borrowers understand that Lenders may make loans based on other
rates as well.

“Lien” shall mean , with respect to any asset, any mortgage, lien, pledge,
charge, assignment, security interest or other encumbrance of any kind in
respect of such asset.

“Loans” shall mean collectively, the Pool One Loans and the Pool Two Loans.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
operations, results of operations, financial condition, assets, Collateral or
liabilities, of either Borrower, (ii) the ability of either Borrower to perform
any of its obligations under the Loan Documents to which it is a party,
(iii) the rights and remedies of Lenders under any of the Loan Documents or
(iv) the legality, validity or enforceability of any of the Loan Documents.

“Percentage” shall mean, at any time, with respect to a Lender, expressed as a
percentage, a fraction (i) the numerator of which is such Lender’s Commitment at
such time and (ii) the denominator of which is the aggregate total of all
Lenders’ Commitments at such time.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental department
or authority or other entity.

“Pool One Advance” shall mean an advance to a Borrower from Lenders under the
Pool One Loan.

“Pool One Loan Formula” shall mean an amount up to and including (but not in
excess of) sixty-five percent (65%) of the lesser of (i) the Appraised Value of
a Hotel acquired with a Pool One Advance and (ii) the Project Costs of the Hotel
acquired with the proceeds of the Pool One Loan Advance increased to the nearest
$100,000.00 multiple; provided, however, that notwithstanding the foregoing, in
no event without the prior written consent of the Required Lenders may the
amount of a Pool One Advance exceed one hundred twenty percent (120%) of the
purchase price of the Hotel acquired with such Pool One Advance. Notwithstanding
the foregoing, only with respect to a Renovated Hotel acquired with a Pool One
Loan which has been outstanding for at least one year, if a Borrower desires to
refinance such Pool One Loan with another Pool One Loan, then the principal
amount of such Pool One Loan increased to the nearest multiple of $100,000.00
must be equal to or less than sixty-five percent (65%) of the Appraised Value of
such Renovated Hotel, and if refinanced with another Pool One Loan, the maturity
date of such Pool One Note will remain the maturity date of the Pool One Note
being refinanced. However, the foregoing one (1) year waiting requirement with
respect to a Renovated Hotel will not apply if the Renovated Hotel has been
owned by the applicable Borrower in excess of three (3) years; provided, that
the maximum principal amount of the Pool Two Loan secured by such Renovated
Hotel or Pool One Loan may not exceed sixty-five percent (65%) of the Appraised
Value of such Renovated Hotel. In no event shall Pool One Advances in the
aggregate at any time exceed the lesser of (i) the aggregate Commitments of the
Lenders minus the amount of Loans outstanding at the time of a request for a
Pool One Advance and (ii) $50,000,000.00 minus the amount of Loans outstanding
at the time of a Pool One Advance.

“Pool One Certificate” shall mean a certificate substantially in the form of the
certificate attached as Schedule 1.8 hereto completed by the requesting Borrower
and delivered to the Agent, who shall distribute it to the Lenders, at the time
of the giving of a Notice of Borrowing for a Pool One Loan.

“Pool Two Certificate” shall mean a certificate substantially in the form of the
certificate attached as Schedule 1.8 hereto completed by the requesting Borrower
and delivered to the Agent, who shall distribute it to the Lenders, at the time
of the giving of a Notice of Borrowing for a Pool Two Loan.

“Project Costs” shall mean the total amount of the purchase price, franchise
fees, franchise required expenditures including, but not limited to, capital
improvements, signage and computer systems, architectural expenses, permits and
fees, initial working capital and financing and closing costs relating to a
Hotel.

“Required Lenders” shall mean Lenders holding fifty-one percent (51%) or more of
the aggregate Commitments.

“Renovated Hotel” shall have the meaning given to such term in Section 1.4(a) of
this Agreement.

“Reserve Hotel” shall mean each Hotel which is the subject of a Pool Two Loan
and each Hotel other than a Renovated Hotel which is the subject of a Pool One
Loan.

“Special Loan” shall mean a Loan where the original principal amount of such
Loan exceeded 100% of the purchase price of the Hotel securing such Loan.

“Total Debt” shall mean on the date of any determination thereof the aggregate
of the Debt outstanding on the (i) Fortress Loan, plus (ii) any Debt of
Borrowers, The Summit Group, Inc. and any affiliate or subsidiary of either
Borrower or The Summit Group, Inc., to the extent of Borrowers ownership
interest in such affiliate or subsidiary, secured by a mortgage, deed of trust
or similar instrument on real property owned or leased by such Borrower, The
Summit Group, Inc. or any such affiliate or subsidiary, including, without
limitation, and Loan under this Agreement, the Current Loan Agreement or under
the Loan Agreement with First National described in Section 5.4(c), plus
(iii) any unsecured Debt owed by either Borrower, The Summit Group, Inc., or any
affiliate or subsidiary of either Borrower or The Summit Group, Inc., to First
National.

“Tangible Net Worth” shall mean at any date, the excess of total assets over
total liabilities, total assets and Total Liabilities each to be determined in
accordance with generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 3.7 of this Agreement, and excluding, from the determination of total
assets all assets which would be classified as intangible assets under generally
accepted accounting principles, including, without limitation, goodwill,
licenses, patents, trademarks, trade names, copyrights and franchises, and
specifically excluding from the determination of total assets any loans to a
parent, affiliate or subsidiary of the applicable Borrower or any shareholder,
officer, director or employee of the applicable Borrower.

“Termination Date” shall mean the earlier to occur of (i) June 24, 2010 or
(ii) the date the Agent accelerates the Loans after the occurrence of an Event
of Default.

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles, as in effect in the
United States. “Including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term. This Agreement and the other Loan Documents shall be construed without
regard to any presumption or rule requiring construction against the party
causing any such document or any portion thereof to be drafted. The Section and
other headings in this Agreement and any index in this Agreement are for
convenience of reference only and shall not limit or otherwise affect any of the
terms of this Agreement. Similarly, any page footers or headers or similar word
processing, document or page identification numbers in this Agreement or any
index or exhibit are for convenience of reference only and shall not limit or
otherwise affect any of the terms of this Agreement, nor shall there be any
requirement that any such footers or other numbers be consistent from page to
page. Unless the context clearly requires otherwise, any reference to a Section
of this Agreement refers to all Sections and Subsections thereunder. Any pronoun
used herein shall be deemed to cover all genders. Defined terms used in this
Agreement may be set forth in this Exhibit or other Sections of this Agreement,
and all such definitions defined in the singular shall have a corresponding
meaning when used in the plural and vice versa.

EXHIBIT B
(Pool One Note Form)

POOL ONE NOTE

$            , 200      

FOR VALUE RECEIVED, the undersigned, [Summit Hotel Properties, LLC/Summit
Hospitality V, LLC] (“Borrower”), a South Dakota limited liability company,
hereby promises to pay to the order of First National Bank of Omaha (the
“Agent”) as Administrative Agent and Collateral Agent for the Lenders, at its
offices in Omaha, Nebraska or at such other place as the owner and holder of
this Pool One Note (“Note”) may direct, and in lawful money of the United States
of America and in immediately available funds, the principal sum of $     , plus
accrued interest. This Note evidences a Pool One Advance under and is issued
pursuant to the terms and conditions contained in that certain First Amended and
Restated Loan Agreement dated August   , 2009 (as amended from time to time, the
“Loan Agreement”) among Borrowers, the Agent and the Lenders a party thereto, as
it may be from time to time amended or restated, and the terms, conditions and
provisions of the Loan Agreement, including, without limitation, the provisions
relating to collateral securing and limitations on borrowing under this Note,
are incorporated herein by reference. Capitalized terms not otherwise defined in
this Note shall have the meaning given to such terms in the Loan Agreement.

This Note shall bear interest at the interest rate provided for in the Loan
Agreement. Interest shall be calculated on the actual number of days outstanding
on the basis of a year consisting of 360 days, and shall be payable monthly, in
arrears, commencing on       , 200       and continuing on the        day of
each month thereafter until the earlier to occur of (i)      , 200       and
(ii) the date the Agent accelerates this Note due to an Event of Default (the
“Maturity Date”) when the outstanding principal balance together with accrued
and unpaid interest shall be due and payable in full. The principal balance of
this Note shall bear interest after the occurrence and during the continuance of
any Event Default and after maturity, whether by acceleration or otherwise, at a
variable per annum rate equal to four percent (4%) in excess of the LIBOR Rate,
but not to exceed the maximum rate allowed by law.

The principal balance outstanding on this Note together with accrued and unpaid
interest shall be due and payable in full on the Maturity Date. Borrower may, at
any time, make principal prepayments as provided for in the Loan Agreement. All
payments shall be first applied to any expenses, fees, protective advances or
other sums due or to be reimbursed to the Agent under the Loan Agreement or any
other Loan Document, then to accrued interest and last to principal.

The aggregate unpaid principal amount plus interest shall become due and payable
without demand or further action on the part of the Agent upon the occurrence of
an Event of Default and subsequent to all applicable grace or notice and cure
periods as set forth under the Loan Agreement. If the maturity date of this Note
is accelerated as a consequence of an Event of Default, then the Agent and
Lenders shall have all the rights and remedies provided for in the Loan
Agreement, the other Loan Documents, or otherwise available at law or in equity.
The rights, powers, privileges, options and remedies of the Agent and Lenders
provided in the Loan Agreement, the other Loan Documents or otherwise available
at law or in equity shall be cumulative and concurrent, and may be pursued
singly, successively or together at the sole discretion of the Agent and
Lenders, and may be exercised as often as occasion therefor shall occur. No
delay or discontinuance in the exercise of any right, power, privilege, option
or remedy shall be deemed a waiver of such right, power, privilege, option or
remedy, nor shall the exercise of any right, power, privilege, option or remedy
be deemed an election of remedies or a waiver of any other right, power,
privilege, option or remedy. Without limiting the generality of the foregoing,
the Agent’s failure after the occurrence of an Event of Default to declare this
Note immediately due and payable in full shall not constitute a waiver of such
right in connection with any future Event of Default. The Agent may rescind any
acceleration of this Note without in any way waiving or affecting its right to
accelerate this Note in the future. The Agent’s acceptance of partial payment or
partial performance shall not in any way affect or rescind any acceleration of
this Note made by the Agent.

Unless prohibited by law, Borrower will pay on demand all costs of collection,
legal expenses and attorneys’ fees incurred or paid by the Agent in collecting
and/or enforcing this Note.

If any installment of this Note shall become due and payable on a day which is
not a business day of Lender, payment shall be made on the next succeeding
business day of the Agent and, with respect to payments of principal, interest
shall be payable thereon at the applicable rate during such extension.

Borrower and all endorsers, sureties, guarantors and other Persons liable hereon
or who may become liable for the payment hereof, severally waive demand,
presentment, notice of dishonor or nonpayment, notice of protest and any and all
lack of diligence in the enforcement hereof and hereby assent to each and any
extension or postponement of the time of payment, at or after maturity, or other
indulgence or modification and hereby waive any and all notice thereof.

This Note is secured by the Collateral defined in the Loan Agreement and by
those certain [Deed of Trust/Mortgage] and Security Agreement, each of even date
herewith on the property encumbered thereunder.

This Note shall be governed by, and construed in accordance with, the laws of
the State of Nebraska, exclusive of its choice of laws principles.

IN WITNESS WHEREOF, the undersigned has duly caused this Note to be executed in
favor of and delivered to the Agent as of the date first written above.

SUMMIT HOTEL PROPERTIES, LLC, a South Dakota limited liability company, by THE
SUMMIT GROUP, INC., its Company Manager

By:       
Title:       


SUMMIT HOSPITALITY V, LLC, a South Dakota limited liability company, by its sole
member,

SUMMIT HOTEL PROPERTIES, LLC, by its Company Manager, SUMMIT GROUP, INC.

By:       
Title:       


EXHIBIT C
(Pool Two Note Form)

POOL TWO NOTE

$            , 200      

FOR VALUE RECEIVED, the undersigned, [Summit Hotel Properties, LLC/Summit
Hospitality V, LLC] (“Borrower”), a South Dakota limited liability company,
hereby promises to pay to the order of First National Bank of Omaha (the
“Agent”) as Administrative Agent and Collateral Agent for the Lenders, at its
offices in Omaha, Nebraska or at such other place as the owner and holder of
this Pool Two Note (“Note”) may direct, and in lawful money of the United States
of America and in immediately available funds, the principal sum of $     , plus
accrued interest. This Note evidences a Pool Two Loan under and is issued
pursuant to the terms and conditions contained in that certain First Amended and
Restated Loan Agreement (as amended from time to time, the “Loan Agreement”)
dated August   , 2009 among the Borrowers, the Agent and the Lenders a party
thereto, as it may be from time to time amended or restated, and the terms,
conditions and provisions of the Loan Agreement, including, without limitation,
the provisions relating to collateral securing and limitations on borrowing
under this Note, are incorporated herein by reference. Capitalized terms not
otherwise defined in this Note shall have the meaning given to such terms in the
Loan Agreement.

This Note shall bear interest at the interest rate provided for in the Loan
Agreement. Interest shall be calculated on the actual number of days outstanding
on the basis of a year consisting of 360 days, and shall be payable monthly, in
arrears, on the same dates that principal installments under this Note are due
and on the date the Agent accelerates this Note due to an Event of Default. The
principal balance of this Note shall bear interest after the occurrence and
during the continuance of any Event Default and after maturity, whether by
acceleration or otherwise, at a variable per annum rate equal to four percent
(4%) in excess of the LIBOR Rate, but not to exceed the maximum rate allowed by
law.

The principal balance of this Note shall be payable in fifty-nine (59) equal
monthly installments of $     , with the amount of such monthly installments
calculated on a twenty (20) year amortization schedule, commencing on        and
continuing on the same day of each month thereafter until        when the
outstanding principal balance together with accrued and unpaid interest shall be
due and payable in full. Borrower may, at any time, make principal prepayments
as provided for in the Loan Agreement. All payments shall be first applied to
any expenses, fees, protective advances or other sums due or to be reimbursed to
the Agent and the Lenders under the Loan Agreement or any other Loan Document,
then to accrued interest and last to principal.

The aggregate unpaid principal amount plus interest shall become due and payable
without demand or further action on the part of the Agent upon the occurrence of
an Event of Default and subsequent to all applicable grace or notice and cure
periods as set forth under the Loan Agreement. If the maturity date of this Note
is accelerated as a consequence of an Event of Default, then the Agent and
Lenders shall have all the rights and remedies provided for in the Loan
Agreement, the other Loan Documents, or otherwise available at law or in equity.
The rights, powers, privileges, options and remedies of the Agent and Lenders
provided in the Loan Agreement, the other Loan Documents or otherwise available
at law or in equity shall be cumulative and concurrent, and may be pursued
singly, successively or together at the sole discretion of the Agent and
Lenders, and may be exercised as often as occasion therefor shall occur. No
delay or discontinuance in the exercise of any right, power, privilege, option
or remedy shall be deemed a waiver of such right, power, privilege, option or
remedy, nor shall the exercise of any right, power, privilege, option or remedy
be deemed an election of remedies or a waiver of any other right, power,
privilege, option or remedy. Without limiting the generality of the foregoing,
the Agent’s failure after the occurrence of an Event of Default to declare this
Note immediately due and payable in full shall not constitute a waiver of such
right in connection with any future Event of Default. The Agent may rescind any
acceleration of this Note without in any way waiving or affecting its right to
accelerate this Note in the future. The Agent’s acceptance of partial payment or
partial performance shall not in any way affect or rescind any acceleration of
this Note made by the Agent.

Unless prohibited by law, Borrower will pay on demand all costs of collection,
legal expenses and attorneys’ fees incurred or paid by the Agent in collecting
and/or enforcing this Note.

If any installment of this Note shall become due and payable on a day which is
not a business day of the Agent, payment shall be made on the next succeeding
business day of Lender and, with respect to payments of principal, interest
shall be payable thereon at the applicable rate during such extension.

Borrower and all endorsers, sureties, guarantors and other Persons liable hereon
or who may become liable for the payment hereof, severally waive demand,
presentment, notice of dishonor or nonpayment, notice of protest and any and all
lack of diligence in the enforcement hereof and hereby assent to each and any
extension or postponement of the time of payment, at or after maturity, or other
indulgence or modification and hereby waive any and all notice thereof.

This Note is secured by the Collateral defined in the Loan Agreement and by
those certain [Deed of Trust/Mortgage] and Security Agreement, each of even date
herewith on the property encumbered thereunder.

This Note shall be governed by, and construed in accordance with, the laws of
the State of Nebraska, exclusive of its choice of laws principles.

IN WITNESS WHEREOF, the undersigned has duly caused this Note to be executed in
favor of and delivered to the Agent as of the date first written above.

SUMMIT HOTEL PROPERTIES, LLC, a South Dakota limited liability company, by THE
SUMMIT GROUP, INC., its Company Manager

By:       
Title:       


SUMMIT HOSPITALITY V, LLC, a South Dakota limited liability company, by its sole
member,

SUMMIT HOTEL PROPERTIES, LLC, by its Company Manager, SUMMIT GROUP, INC.

By:       
Title:       


SCHEDULE 1.1
(Commitments)

                 
First National Bank of Omaha:
  $ 10,000,000.00          
Bank Midwest, N.A.
  $ 15,000,000.00          
Crawford County Trust & Savings
  $ 5,000,000.00          
Quad City Bank & Trust Company
  $ 5,000,000.00              Total:
  $ 35,000,000.00  

SCHEDULE 1.8
(Pool One Certificate and Pool Two Certificate)

POOL ONE CERTIFICATE

The undersigned certifies that he/she currently is the        of [Summit Hotel
Properties, LLC/Summit Hospitality V, LLC] (“Company”), a South Dakota limited
liability company, and that he/she is submitting this Pool One Certificate in
connection with a Notice of Borrowing for a Pool One Loan under that certain
First Amended and Restated Loan Agreement among the Borrowers, First National
Bank of Omaha as the Agent and a Lender and the other Lenders a party thereto
(First National Bank of Omaha and such other Lenders are hereinafter
collectively referred to as the “Lenders”) dated August   , 2009 (as it may be
amended from time to time, the “Loan Agreement”). This Pool One Certificate
relates to the Hotel identified below which will secure the Pool One Loan
requested in connection with this Pool One Certificate. The undersigned is
submitting this Pool One Certificate to demonstrate compliance with the
requirements provided for in the Loan Agreement. Also attached hereto are all
relevant facts in reasonable detail to evidence the computations of the
financial covenants, which were computed in accordance with the terms of the
Loan Agreement.

I. Hotel Information

         
Name:
    —  
Franchise:
    —  
Address:
    —  

      

      

     
Pool One Loan
 
Amount Requested—

II.
  Appraised Value/Project Cost of the Hotel

The Pool One Loan cannot exceed 65% of the lesser of the

     
Appraised Value of the Hotel:
       or
Project Costs of the Hotel:
       .

65% of the Appraised Value of the Hotel is $      and
65% of the Project Costs of the Hotel is $     . The lesser of the foregoing is
$     .

Purchase Price (if applicable):        (the Pool One Loan amount cannot exceed
120% of the purchase price without the prior written consent of the Required
Lenders, notwithstanding the Appraised Value/Project Cost determination above).

If the Hotel is a Renovated Hotel acquired with a Pool One Loan outstanding for
at least one year and which Hotel the applicable Borrower has owned for 3 years
or more, then the following applies in lieu of the foregoing:

65% of the Appraised Value of the Renovated Hotel is $     

III. Financial Covenant Compliance

Debt Service Coverage Ratio

Company’s Debt Service Coverage Ratio at the time of this Pool Two Certificate
(based upon the latest available calculation date):

      

Required Debt Service Coverage Ratio: 1.5:1.0

Calculation of Debt Service Coverage Ratio:

Earnings        before

Interest       ,

Income taxes       ,

Depreciation       ,

Amortization        and

Non-recurring renovation/remodel expenses funded with the proceeds of a Loan or
other non-operating sources       , divided by

Principal and interest payments on the aggregate first mortgage term debt
scheduled and paid during the trailing 4 quarters       

Equals       .

Liquidity Covenant

Unencumbered cash balances as of the end of the period covered by this
Certificate:

$     

          Required Liquidity Covenant   $4,000,000.00
IV.
  Defaults  


The undersigned hereby certifies that the above reported information is correct,
and that

[ ] No event of default has occurred; or
[ ] An event of default has occurred under the following circumstances:

(Insert detail or attach description)

By:        Date:       
Title:       


5

POOL TWO CERTIFICATE

The undersigned certifies that he/she currently is the        of [Summit Hotel
Properties, LLC/Summit Hospitality V, LLC] (“Company”), a South Dakota limited
liability company, and that he/she is submitting this Pool Two Certificate in
connection with a Notice of Borrowing for a Pool Two Loan under that certain
First Amended and Restated Loan Agreement among the Borrowers, First National
Bank of Omaha as the Agent and a Lender and the other Lenders a party thereto
(First National Bank of Omaha and such other Lenders are hereinafter
collectively referred to as the “Lenders”) dated August   , 2009 (as it may be
amended from time to time, the “Loan Agreement”). This Pool Two Certificate
relates to the Hotel identified below which will secure the Pool Two Loan
requested in connection with this Pool Two Certificate. The undersigned is
submitting this Pool Two Certificate to demonstrate compliance with the
Conversion Requirements provided for in the Loan Agreement. Also attached hereto
are all relevant facts in reasonable detail to evidence the computations of the
financial covenants, which were computed in accordance with the terms of the
Loan Agreement.

I. Hotel Information

     
Name:
       
Franchise:
       
Address:
       

      

      

     
Pool Two Loan
 
Amount Requested—

II.
  Appraised Value/Project Cost of the Hotel

The Pool Two Loan cannot exceed 65% of the lesser of the

     
Appraised Value of the Hotel:
       or
Project Costs of the Hotel:
       .

65% of the lesser of the Appraised Value and the Project Costs of the Hotel is
      .

Purchase Price (if applicable):        (Pool Two Loan amount cannot exceed 120%
of the purchase price without the prior written consent of the Required Lenders,
notwithstanding the Appraised Value/Project Cost determination above).

If the Hotel is a Renovated Hotel, then the following applies in lieu of the
foregoing:

65% of the Appraised Value of the Renovated Hotel is $     

The requested Pool Two Loan [       refinances a current Pool Two Loan or Pool
One Loan which has been outstanding for at least one year] or [       the
applicable Borrower has owned the Renovated Hotel for 3 years or more].

III. Debt Service Coverage Ratio

The Debt Service Coverage Ratio for the Hotel covered by this Pool Two
Certificate:

      

Required Debt Service Coverage Ratio: 1.25:1.0

Calculation of Debt Service Coverage Ratio:

Earnings        before

Interest       ,

Income taxes       ,

Depreciation       ,

Amortization        and

Non-recurring renovation/remodel expenses funded with the proceeds of a Loan or
other non-operating sources       , divided by

Principal and interest payments on the aggregate first mortgage term debt
scheduled and paid during the trailing 4 quarters       

Equals       .

IV. Financial Covenant Compliance

Debt Service Coverage Ratio

Company’s Debt Service Coverage Ratio at the time of this Pool Two Certificate
(based upon the latest available calculation date):

      

Required Debt Service Coverage Ratio: 1.5:1.0

Calculation of Debt Service Coverage Ratio:

Earnings        before

Interest       ,

Income taxes       ,

Depreciation       ,

Amortization        and

Non-recurring renovation/remodel expenses funded with the proceeds of a Loan or
other non-operating sources       , divided by

Principal and interest payments on the aggregate first mortgage term debt
scheduled and paid during the trailing 4 quarters       

Equals       .

Liquidity Covenant

Unencumbered cash balances as of the end of the period covered by this
Certificate:

$     

Required Liquidity Covenant $4,000,000.00

V. Defaults

The undersigned hereby certifies that the above reported information is correct,
and that

[ ] No event of default has occurred; or
[ ] An event of default has occurred under the following circumstances:

(Insert detail or attach description)

By:        Date:       
Title:       


SCHEDULE 3.5
(Permitted Liens)

SCHEDULE 4.3(c)
(Compliance Certificate)

COMPLIANCE CERTIFICATE

The undersigned certifies that he/she currently is the        of Summit Hotel
Properties, LLC and Summit Hospitality V, LLC (collectively, “Company”), each a
South Dakota limited liability company, and that he/she has individually
reviewed the provisions of the First Amended and Restated Loan Agreement between
Company, First National Bank of Omaha as the Agent and a Lender and the other
Lenders a party thereto (First National Bank of Omaha and such other Lenders are
hereinafter collectively referred to as the “Lenders”) dated August   , 2009 (as
it may be amended from time to time, the “Loan Agreement”) and that a review of
the activities of the Company since the most recent Compliance Certificate was
delivered to Lenders has been made by him/her or under his/her supervision, with
a view to determining whether Company has fulfilled all their respective
obligations under the Loan Agreement, including, but not limited to, the
Affirmative, Financial and Negative Covenants contained in the Loan Agreement.
Company hereby certifies to Lenders that Company has observed and performed each
undertaking contained in the Loan Agreement and that no Event of Default has
occurred or is existing under the Loan Agreement or any other Loan Document. Set
forth below are financial covenant measurements for the periods covered by this
Compliance Certificate as required by the Loan Agreement. Also attached hereto
are all relevant facts in reasonable detail to evidence the computations of the
financial covenants, which were computed in accordance with the terms of the
Loan Agreement.

For the period between       , 200       and       , 200      .

I. Debt Service Coverage Ratio

Company’s Debt Service Coverage Ratio as of the end of the period covered by
Certificate:

      

Required Debt Service Coverage Ratio: 1.5:1.0

Calculation of Debt Service Coverage Ratio:

Earnings        before

Interest       ,

Income taxes       ,

Depreciation       ,

Amortization        and

Non-recurring renovation/remodel expenses funded with the proceeds of a Loan or
other non-operating sources       , divided by

Principal and interest payments on the aggregate first mortgage term debt
scheduled and paid during the trailing 4 quarters       

Equals       .



II.   Liquidity Covenant

Unencumbered cash balances as of the end of the period covered by this
Certificate:

$     

          Required Liquidity Covenant   $4,000,000.00
III.
  Total Debt Covenant  


Total Debt outstanding as of the end of the period covered by this Certificate
equals: $     

Required Total Debt: Not in excess of $450,000,000.00.

IV.
Special Loans

     
Aggregate Special Loans Outstanding:
25% of the aggregate Commitments:
       
     

V. Defaults

The undersigned hereby certifies that the above reported information is correct,
and that

[ ] No event of default has occurred; or
[ ] An event of default has occurred under the following circumstances:

(Insert detail or attach description)

VI. Maintenance and Capital Expenditure Reserve

Gross Revenues for each Reserve Hotel as of the end of the period covered by
this Certificate:

Maintenance and Capital Expenditure Reserves deposited as of the end of the
period covered by this Certificate for each Hotel:

Required Maintenance and Capital Expenditure Reserves:

3% of gross revenues for each Hotel.

By:        Date:       
Title:       


6